EXHIBIT 10.18



PURCHASE AGREEMENT

BETWEEN

THE PARTIES CONSTITUTING THE JAFFE GROUP,

ADAMAR OF NEVADA,

HOTEL RAMADA OF NEVADA

AND

AZTAR CORPORATION









Dated as of February 1, 2002

TABLE OF CONTENTS

 

1.     DEFINITIONS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . .

2.     PURCHASE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . .

3.     PAYMENT OF THE PURCHASE PRICE. . . . . . . . . . . . . . . . . . . . . .
. . .

4.     ALLOCATION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . .

5.     TITLE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . .

6.     DAMAGE BY FIRE OR OTHER CASUALTY. . . . . . . . . . . . . . . . . . . . .

7.     CONDEMNATION AND EMINENT DOMAIN. . . . . . . . . . . . . . . . . . . .

8.     JAFFE GROUP REPRESENTATIVE. . . . . . . . . . . . . . . . . . . . . . . .
. . . . .

9.     THE JAFFE GROUP'S REPRESENTATIONS AND WARRANTIES . . .

10.    PURCHASER'S REPRESENTATIONS AND WARRANTIES . . . . . . . .

11.    COVENANTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . .

12.    CLOSING . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . .

13.    REMEDIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . .

14.    TAX RETURNS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . .

15.    CONDITIONS PRECEDENT. . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . .

16.    ASSIGNMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . .

17.    BROKER. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . .

18.    NOTICES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . .

19.    AFFIRMATION OF LEASE AND PARTNERSHIP AGREEMENT . . . .


Page



3

7

7

8

9

9

9

10

10

12

12

13

15

20

20

21

21

22

23




-i-

 

20.    ENTIRE AGREEMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . .

21.    NO ORAL AMENDMENT OR TERMINATION. . . . . . . . . . . . . . . . . . . .

22.    SURVIVAL. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . .

23.    GOVERNING LAW. . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . .

24.    NO MERGER. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . .

25.    SEVERABILITY . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . .

26.    INTERPRETATION . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . .

27.    SUCCESSORS AND ASSIGNS . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . .

28.    FURTHER ASSURANCES. . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . .

29.    COUNTERPARTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . .


23

23

23

23

24

24

24

24

24

24













-ii-

EXHIBITS



Exhibit A      The Jaffe Group

Exhibit B      The Land

Exhibit C      Assignment and Assumption Agreement

Exhibit D      Title Commitment

Exhibit E      Escrow Agreement

































-iii-

 

PURCHASE AGREEMENT

                        THIS PURCHASE AGREEMENT (this "Agreement") made this 1st
day of February, 2002, among Adamar of Nevada ("Purchaser"), a Nevada
corporation, the parties designated on Exhibit A attached hereto and made a part
hereof (hereinafter collectively called the "Jaffe Group"), Aztar Corporation
("Guarantor"), a Delaware corporation, and Hotel Ramada of Nevada ("Lessee"), a
Nevada corporation. Purchaser and the Jaffe Group, and/or Purchaser, the Jaffe
Group, Guarantor and Lessee, as the case may be, are sometimes hereinafter
referred to as "the parties."

W I T N E S S E T H :

                        WHEREAS, the Jaffe Group and Purchaser each own fifty
percent (50%) of the partnership interests in the partnership known as Tropicana
Enterprises (the "Partnership") formed pursuant to that certain Amended and
Restated Partnership Agreement dated as of November 1, 1984, as amended,
clarified and supplemented by the letter agreement dated as of November 19,
1984, the First Amendment thereto dated as of June 19, 1985, the letter
agreement dated as of December 15, 1987 and the Second Amendment thereto dated
as of December 20, 1989 (collectively, as such may be further amended, clarified
and supplemented from time to time, the "Partnership Agreement"); and

                        WHEREAS, certain obligations under the Partnership
Agreement have been guaranteed by Guarantor pursuant to, inter alia, that
certain Tropicana Enterprises Partnership Guaranty and Agreement dated as of
December 20, 1989 (any such guaranty, the "Partnership Agreement Guaranty"); and

                        WHEREAS, the Partnership owns certain real property
located in the County of Clark, State of Nevada, commonly known as the Tropicana
Hotel/Casino in Las Vegas, Nevada and more particularly described in Exhibit B
attached hereto and made a part hereof (the "Land"), together with the
improvements ("Improvements") and certain personal property located thereon (the
Land, Improvements and personal property hereinafter collectively referred to as
the "Tropicana Hotel/Casino"); and

                        WHEREAS, the Partnership has leased the Tropicana
Hotel/Casino to Hotel Ramada of Nevada ("Lessee"), a Nevada corporation, under
that certain Amended and Restated Lease (Tropicana Hotel/Casino) dated as of
November 1, 1984, as amended, clarified and supplemented by the First Amendment
thereto dated as of January 1, 1986, the letter agreement clarifying "Maximum
Encumbrance Ceiling" dated as of April 15, 1986, the letter agreement captioned
"Memorandum of Date of Completion of Construction under Amended and Restated
Lease (Tropicana Hotel/Casino)" dated as of April 15, 1986, and the Second
Amendment thereto dated as of December 20, 1989 (collectively, as such may be
further amended, clarified and supplemented from time to time, the "Lease"); and

2

                        WHEREAS, certain obligations under the Lease have been
guaranteed by Guarantor pursuant to, inter alia, that certain Tropicana Hotel
Lease Guaranty and Agreement dated as of December 20, 1989 (any such guaranty,
the "Lease Guaranty"); and

                        WHEREAS, the Partnership, predecessors in interest to
the Jaffe Group and to Trop. C. C., a Nevada general partnership, Ramada Inc., a
Delaware corporation f/n/a Ramada Inns, Inc. ("Ramada"), Lessee and Adamar of
New Jersey, Inc., a New Jersey corporation ("Ramada-NJ"), are parties to that
certain Agreement dated as of September 1, 1980 (the "Trade Name Agreement")
pursuant to which Lessee, Ramada and Ramada-NJ were given the right to use the
trade name "Tropicana" and certain other names (collectively, the "Trade Name")
on the terms and conditions therein described; and

                        WHEREAS, the Jaffe Group desires to sell, and Purchaser,
pursuant to that certain Option Agreement (the "Option") dated as of February 2,
1998, desires to purchase from the Jaffe Group the Jaffe Group's interest in the
Partnership, the Tropicana Hotel/Casino, the Lease, the Trade Name and the Trade
Name Agreement as such interests are set forth on Exhibit A hereto or may be
otherwise held by the Jaffe Group (the Partnership, the Trade Name and the Trade
Name Agreement, collectively, the "Interest," and the Tropicana Hotel/Casino and
the Lease, collectively, the "Quitclaim Interest," as such Quitclaim Interest is
further defined in subparagraph 1AB hereof) and the Jaffe Group is willing to
convey the Interest and the Quitclaim Interest on the terms and conditions
hereinafter set forth.

                        NOW, THEREFORE, in consideration of the mutual covenants
and agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the parties hereto,
the parties hereto do hereby agree as follows:

                        1.         DEFINITIONS

                                    As used in this Agreement, the following
terms shall have the following meanings:

                                    A.     "Affiliate" shall mean any person or
entity controlling, controlled by or under common control with another person or
entity.

                                    B.     "Assignment and Assumption" shall
mean assignments whereby the Jaffe Group (i) conveys and assigns all of the
Jaffe Group's right, title and interest in and to the Interest and (ii)
quitclaims (without representation or warranty) all of the Jaffe Group's right,
title and interest in and to the Quitclaim Interest, to Purchaser and Purchaser
assumes the obligations with respect to same. The Assignment and Assumption
shall be evidenced by an agreement (the "Assignment and Assumption Agreement")
which shall be in form and substance substantially as set forth on Exhibit C
annexed hereto and made a part hereof.

3

 

                                    C.     "Closing" shall mean the withdrawal
by the Jaffe Group from the Partnership and conveyance of the Interest and the
Quitclaim Interest to Purchaser and the payment by Purchaser of the Purchase
Price (hereinafter defined) to the Jaffe Group.

                                    D.     "Closing Date" shall mean the
thirtieth (30th) calendar day following the date hereof, except (i) the Closing
shall occur on the next business day if the thirtieth (30th) calendar day
following the date hereof is not a business day, (ii) as otherwise provided in
the Option or this Agreement, (iii) as mutually agreed between the parties, or
(iv) as such date may be extended or accelerated from time to time, as provided
in Paragraphs 5 and 12 hereof.

                                    E.     "Earnest Money Deposit" is defined in
subparagraph 3A hereof.

                                    F.     "Earnest Money Deposit Adjustment" is
defined in subparagraph 3A hereof.

                                    G.     "Existing Mortgage" shall mean the
indebtedness of the Partnership set forth at Exception B.21 to the title
commitment attached hereto as Exhibit D.

                                    H.     "Intentionally Deleted.

                                    I.      "Fire Damage" shall mean any fire or
other casualty loss affecting the Tropicana Hotel/Casino between the date hereof
and the Closing.

                                    J.     "Gaming Furnishings and Equipment"
shall mean all slot machines, electronic gaming devices, crap tables, blackjack
tables, roulette tables, baccarat tables, and big six wheels, located or to be
located in the Tropicana Hotel/Casino, and all furnishings and equipment to be
used in connection with the operation thereof and which are now on hand or on
order, or any replacement of any of the foregoing.

                                    K.     "Gaming Supplies" shall mean all
cards, dice, gaming chips and plaques, tokens, chip racks, dealing shoes, dice
cups, dice sticks, layouts, paddles, roulette balls and other consumable
supplies and items to be used in connection with the gaming operations of the
Tropicana Hotel/Casino and which are now on hand or on order, or any replacement
of any of the foregoing.

                                    L.      "Initial Extension Date" is defined
in the Option.

                                    M.     "Initial Extension Fee" is defined in
the Option.

                                    N.     "Initial Extension Notice" is defined
in the Option.

                                    O.     "Initial Extension Term" is defined
in the Option.

4

 

                                    P.     "Jaffe Group" is defined in the
recitals hereof.

                                    Q.     "Jaffe Group Loan" shall mean that
certain indebtedness set forth at Exception B.10 of the title commitment
attached hereto as Exhibit D.

                                    R.     "Jaffe Group Representative" is
defined in Paragraph 8 hereof.

                                    S.     "Licenses" shall mean all licenses,
permits, franchises and certificates of operation owned by the Partnership and
used in connection with or relating to or required for the ownership, occupancy
or operation of any part of the Tropicana Hotel/Casino, including the use of
Tropicana Hotel/Casino as a licensed casino facility.

                                    T.     "Liens" is defined in subparagraph 9D
hereof.

                                    U.     "Major Fire Damage" shall mean Fire
Damage, the cost of which to repair shall exceed ONE MILLION DOLLARS
($1,000,000).

                                    V.     "Minor Fire Damage" shall mean Fire
Damage, the cost of which to repair shall not exceed ONE MILLION DOLLARS
($1,000,000).

                                    W.     "Option" is defined in the recitals.

                                    X.     "Option Fee" is defined in the
Option.

                                    Y.     "Option Fee Adjustment" is defined in
subparagraph 3A hereof.

                                    Z.      "Option Notice" is defined in the
Option.

                                    AA.   "Option Term" is defined in the
Option.

                                    AB.   "Partnership Permitted Transferee" is
defined in subparagraph 16B hereof.

                                    AC.   "Permitted Liens" is defined in
subparagraph 9D hereof.

                                    AD.   "Purchase Price" shall mean the sum of
ONE HUNDRED TWENTY MILLION DOLLARS ($120,000,000), which amount is to be paid at
Closing in the manner and subject to adjustment as set forth in Paragraph 3
hereof, and as otherwise provided in this Agreement.

                                    AE.   "Purchaser" is defined in the recitals
hereof.

                                    AF.   "Quitclaim Interest" shall mean the
Jaffe Group's entire right, title and interest, if any, in the Tropicana
Hotel/Casino and the Lease, in whatever form and to whatever extent such
interest may be held by the Jaffe Group. The parties acknowledge that the
Quitclaim Interest includes any interest which the Jaffe Group may have, whether
direct or indirect, in any of the following: (i) the Tropicana Hotel/Casino;

5

(ii) the lessor's interest under the Lease; (iii) all easements, rights of way,
air rights, privileges, appurtenances and rights, if any, belonging to and
inuring to the benefit of the Tropicana Hotel/Casino, including any land lying
in the bed of any street, road or avenue in front of or adjoining the Tropicana
Hotel/Casino, to the centerline thereof; all rights in and to any strips and
gores; all right, title and interest in and to any award made or to be made with
respect to any taking or for damage by reason of change of grade of any street,
road or right of way; (iv) all the machinery, apparatus, equipment, furniture,
fittings, fixtures and articles of personal property of every kind and nature
whatsoever (except any property owned by any tenant in the Tropicana
Hotel/Casino) owned by the Partnership or located at the Tropicana Hotel/Casino
and in any way used in connection with any present occupation or operation of
the Tropicana Hotel/Casino as a hotel/casino, including, but without limitation
of the generality of the foregoing: (v) Showroom Equipment and Supplies (as
hereinafter defined), (w) Gaming Furnishings and Equipment, (x) Gaming Supplies,
(y) leases to which the Partnership has entered into in connection with or for
the benefit of the Tropicana Hotel/Casino, and (z) printing and stationery,
advertising and promotional literature, stencils, menu stock, upholstery
material, carpets and rugs, all furniture, furnishings, hotel equipment, beds,
bureaus, chiffoniers, chairs, chests, desks, bookcases, tables, curtains,
hangings, pictures, divans, couches, chinaware, glassware, silverware,
ornaments, kitchen utensils, bars, bar fixtures, safes, stoves, ranges,
refrigerators, radios, electrical equipment, lamps, mirrors, heating and
lighting fixtures and equipment, linens, blankets, steam and hot water boilers,
engines, generators, ice machines, cooling systems, air-conditioning machines,
fire prevention and extinguishing apparatus, elevators and fittings, laundry
machines, printing presses, individual motor drives for machines, pipes,
radiators, bathtubs, plumbing fixtures, gas and electric fixtures, and all
similar and/or related articles (excluding the property of any tenants of the
Tropicana Hotel/Casino) located in the bedrooms, sitting rooms, bathrooms,
boudoirs, halls, closets, kitchens, dining rooms, bar rooms, offices, lobbies,
basements and cellars, vaults and other portions of the Tropicana Hotel/Casino;
(v) all of the good will in connection with the operation of the Tropicana
Hotel/Casino; (vi) any leases and occupancies entered into by the Partnership in
connection with the ownership or operation of the Tropicana Hotel/Casino; (vii)
any customer lists prepared for the Partnership including lists of transient
guests and restaurant and bar patrons and "high roller" lists; (viii) all stock
inventory owned or paid for by the Partnership and used in connection with the
Tropicana Hotel/Casino and kept at storage facilities not located at the
Tropicana Hotel/Casino; and (ix) Vehicles (as hereinafter defined).

                                    AG.   "Second Extension Fee" is defined in
the Option.

                                    AH.   "Second Extension Notice" is defined
in the Option.

                                    AI.    "Second Extension Term" is defined in
the Option.

                                    AJ.    "Security Deposit" is defined in
subparagraph 3A hereof.

                                    AK.   "Showroom Equipment and Supplies"
shall mean all sets and scenery, costumes, props and other items of tangible
personal property on hand or on order for use in the production of shows in the
showroom of the Tropicana Hotel/Casino.

6

                                    AL.   "Title Company" shall mean Lawyers
Title Insurance Company or any other reputable title insurance company selected
by Purchaser.

                                    AM.   "Transfer" is defined in subparagraph
16A hereof.

                                    AN.   "Vehicles" shall mean all limousines,
cars, vans, buses, trucks and other vehicles used in connection with the
Tropicana Hotel/Casino, together with all equipment, parts and supplies used to
service, repair, maintain and equip the foregoing.

                        2.         PURCHASE

                        In consideration of the Purchase Price to be paid to the
Jaffe Group at the Closing, the Jaffe Group agrees to transfer, assign and
convey the Interest, and to quitclaim the Quitclaim Interest, to Purchaser, and
Purchaser agrees to purchase from the Jaffe Group, the Interest and the
Quitclaim Interest.

                        3.         PAYMENT OF THE PURCHASE PRICE

                        The Purchase Price shall be paid at the Closing and
payable, at the Jaffe Group's option pursuant to notice served upon Purchaser no
later than five (5) business days prior to the Closing Date, as follows:

                                    A.        (i)  THREE MILLION DOLLARS
($3,000,000) (the "Earnest Money Deposit") by wire transfer of immediately
available funds to the Title Company to be held in escrow in accordance with
Purchaser's exercise of the Option and the provisions of an escrow agreement
(the "Escrow Agreement") substantially in the form set forth on Exhibit E
attached hereto and made a part hereof; and

                                                (ii)  ONE MILLION DOLLARS
($1,000,000) by assumption of the obligation (pursuant to Article X of the
Partnership Agreement) to repay that certain ONE MILLION DOLLAR ($1,000,000)
security deposit paid by Lessee to the Partnership pursuant to Article XIII,
Paragraph A of the Lease (the "Security Deposit"); and

                                                (iii)  One Hundred Nineteen
Million Dollars ($119,000,000) by wire transfer to the Jaffe Group of
immediately available funds to First National Bank of Chicago, 3115 Ridge Road,
Lansing, IL 60438 (for credit to Guarantee Associates L.L.C., Account No.
1115000227965, ABA No. 071000013) or to an account otherwise designated by the
Jaffe Group Representative; provided, however, that said One Hundred Nineteen
Million Dollars ($119,000,000) shall be reduced by (x) the amount of the Option
Fee (i.e., Two Million Dollars ($2,000,000)) if the Option Notice is served
within the Option Term and subsequent to the commencement of the Initial
Extension Term, but prior to the commencement of the Second Extension Term (it
being expressly understood and agreed to by Purchaser that in the event
Purchaser delivers the Initial Extension Notice, the Initial Extension Fee shall
not be applied in reduction to the Option Price), or (y) the amount of
three-quarters of the Option Fee (i.e., One Million Five Hundred Thousand
Dollars ($1,500,000)) if the Option Notice is

7

served within the Option Term and subsequent to the commencement of the Second
Extension Term (it being expressly understood and agreed to by Purchaser that in
the event Purchaser delivers the Second Extension Notice, the balance of the
Option Fee (i.e., Five Hundred Thousand Dollars ($500,000)), and the Initial
Extension Fee and the Second Extension Fee shall not be applied in reduction to
the Option Price) ((x) or (y), as the case may be, the "Option Fee Adjustment"),
and (z) the Earnest Money Deposit to the extent the same is distributed to the
Jaffe Group pursuant to the terms and conditions of the Escrow Agreement (the
"Earnest Money Deposit Adjustment"); or

                                    B.         (i)  The Earnest Money Deposit by
wire transfer of immediately available funds to the Title Company to be held in
escrow in accordance with Purchaser's exercise of the Option and the provisions
of the Escrow Agreement; and

                                                (ii)  ONE HUNDRED TWENTY MILLION
DOLLARS ($120,000,000) by wire transfer to the Jaffe Group of immediately
available funds to the account specified in sub-subparagraph 3A(iii) above or to
an account otherwise designated by the Jaffe Group Representative; provided,
however, that said ONE HUNDRED TWENTY MILLION DOLLARS ($120,000,000) shall be
reduced by the Option Fee Adjustment and the Earnest Money Deposit Adjustment;
and provided further, however, that ONE MILLION DOLLARS ($1,000,000) by
cashier's, official bank or certified check payable to Purchaser has been
delivered to Purchaser in return for Purchaser's assumption of the obligation to
repay the Security Deposit.

                                    C.         Notwithstanding anything set
forth in this Agreement to the contrary, the parties agree that upon the Jaffe
Group's conveyance of the Interest and the Quitclaim Interest and repayment in
full or release of the Jaffe Group Loan as contemplated herein, the Jaffe Group
shall have no liability for any indebtedness of the Partnership.

                                    D.         Notwithstanding anything set
forth in this Agreement to the contrary, it is expressly understood and agreed
between the parties that the Jaffe Group's conveyance of the Quitclaim Interest
as contemplated by this Agreement shall include a quitclaim of all interests
whatsoever, if any, the Jaffe Group may have therein.

                        4.           ALLOCATION

                                    A.         The Jaffe Group expressly agrees
that the Purchase Price described in Paragraph 3 hereof may be allocable in
accordance with, and that it shall file all tax returns in a manner consistent
with, the allocations required pursuant to applicable tax law, and that they
shall each use commercially reasonable efforts to agree upon a mutually
agreeable allocation in a timely manner provided, however, the parties hereto
agree that no portion of the Purchase Price shall be allocable to personal
property other than the Trade Name.

                                    B.         The parties hereto agree that no
portion of the Purchase Price is attributable to personal property, goods or
services for which any sales tax is due under Nevada law.

8

 

                        5.         TITLE

                                    Attached hereto and made a part hereof as
Exhibit D is a copy of the title commitment issued to the Purchaser in
connection with the proposed purchase. The Jaffe Group shall not take any action
which will result in a change in the state of title as described in said
commitment (unless said change is solely a result of the satisfaction or release
of the Jaffe Group Loan or made with the written consent of Purchaser). If the
Jaffe Group does not comply with the provisions of this Paragraph 5 and a title
defect not disclosed on Exhibit D is created as a result of the actions of the
Jaffe Group between the date hereof and the Closing Date, Purchaser shall have
the right (i) to adjourn the Closing Date for thirty (30) days during which time
the Jaffe Group shall use its good faith efforts to return the state of title to
that described in said commitment or (ii) to refuse to purchase the Interest and
the Quitclaim Interest and to terminate this Agreement. Defects in title created
as a result of the actions of Purchaser or Lessee between the date hereof and
the Closing Date shall not permit Purchaser to exercise the rights set forth in
this Paragraph 5.

                        6.         DAMAGE BY FIRE OR OTHER CASUALTY

                                    A.        Subject to the terms of the Lease,
in the event of Minor Fire Damage to the Tropicana Hotel/Casino between the date
hereof and the Closing Date, the insurance proceeds in connection with the Minor
Fire Damage shall be paid to the Partnership and not distributed, and Purchaser
shall proceed with the purchase of the Interest and the Quitclaim Interest as
contemplated hereby subject to the Minor Fire Damage. The Partnership shall be
responsible for any deductible amount required in connection with such Minor
Fire Damage, which responsibility shall in no way affect the Purchase Price,
require the Jaffe Group to make a capital contribution to the Partnership or
result in an offset of any distributions from the Partnership to the Jaffe
Group. No part of the insurance proceeds received by the Partnership shall
affect the Purchase Price.

                                    B.        Subject to the terms of the Lease,
in the event of Major Fire Damage, Purchaser shall have the right, exercisable
by written notice from Purchaser to the Jaffe Group within thirty (30) days of
the occurrence of such Major Fire Damage, (i) to purchase the Interest and the
Quitclaim Interest as provided in Paragraph 2 hereof subject to the Major Fire
Damage; or (ii) to cancel this Agreement, in which event Purchaser and the Jaffe
Group shall have no further liability one to the other in connection with this
Agreement. In the event Purchaser elects to proceed with the purchase
contemplated hereby, then the insurance proceeds paid in connection with the
Major Fire Damage shall be paid to the Partnership and not distributed, and
shall not affect the Purchase Price. The Partnership shall be responsible for
any deductible amount required in connection with such Major Fire Damage, which
responsibility shall in no way affect the Purchase Price, require the Jaffe
Group to make a capital contribution to the Partnership or result in an offset
of any distributions from the Partnership to the Jaffe Group.

                        7.         CONDEMNATION AND EMINENT DOMAIN

9

 

                                    If condemnation or eminent domain
proceedings are commenced (or threatened by written notice) by any competent
public authority against the Tropicana Hotel/Casino or any material part thereof
prior to the Closing Date, within fifteen (15) days after the Partnership has
received written notice of the commencement or Purchaser has received notice of
the threat of such proceedings, the Purchaser shall have the option, exercisable
upon written notice from Purchaser to the Jaffe Group given within such fifteen
(15) day period, (i) to close the purchase provided for herein subject to such
proceedings, in which event all awards in connection with such condemnation
proceedings shall, subject to the terms of the Lease, be the property of the
Partnership and shall not be distributed, without any credit or adjustment to
the Jaffe Group therefor, or (ii) to cancel this Agreement, in which event the
Jaffe Group and Purchaser shall have no further liability to the other in
connection with this Agreement. If Purchaser elects to close the purchase
provided for herein, no part of such condemnation proceeds shall affect the
Purchase Price.

                        8.         JAFFE GROUP REPRESENTATIVE

                                    The Jaffe Group hereby appoints Cary S.
Glenner (the "Jaffe Group Representative") as agent for each and every member of
the persons or entities constituting the Jaffe Group for all purposes in
connection with the transaction contemplated by this Agreement. Communications
to and/or from the Jaffe Group Representative shall have the same force and
effect as communications to and/or from each person or entity constituting the
Jaffe Group and Purchaser shall have the right to rely on notices,
communications, consents and agreements of the Jaffe Group Representative as
given and made by and/or on behalf of each and every person or entity
constituting the Jaffe Group. The Jaffe Group may appoint a substitute Jaffe
Group Representative in accordance with the notice procedures set forth in
Paragraph 18 of this Agreement.

                        9.         THE JAFFE GROUP'S REPRESENTATIONS AND
WARRANTIES

                                    The Jaffe Group hereby makes the following
representations and warranties, each of which representation and warranty shall:
(i) be true both as of the date hereof and the Closing Date, except if the
Partnership, Lessee or Purchaser shall cause or consent to any condition which
modifies any representation or warranty or if such modification is permitted
under this Agreement, (ii) pertain to each constituent of the Jaffe Group solely
to the extent of each constituent's interest in the Interest, and (iii) survive
the Closing Date for one (1) year (i.e., Purchaser shall have no right to assert
any claim arising out of the representations and warranties contained herein
after such one (1) year period), except as otherwise provided herein:

                                    A.        The Jaffe Group has the full
right, power, authority and capacity to enter into this Agreement and undertake
all of the performances contemplated hereunder; and

10

                                    B.         The execution and delivery by the
Jaffe Group of this Agreement and the performance of its obligations hereunder
will not result in any:

                                                (i)       breach, violation or
default under, or be in conflict with, any of the terms or conditions of any
organizational documents or other agreements of the Jaffe Group other than
agreements in connection with any indebtedness of the Partnership (including the
Jaffe Group Loan, although it is expressly understood and agreed that the Jaffe
Group Loan will nonetheless be repaid in full or released as of the Closing Date
) and any requirements of any governmental authorities in connection with gaming
laws, as such may have been heretofore amended and in force on the date hereof;
or

                                                (ii)      to the best of the
Jaffe Group Representative's knowledge, material and adverse breach or violation
of, or default under or be in conflict, in any material and adverse respect,
with any of the terms and conditions of any judgment, order, injunction, decree,
or ruling of any court or governmental authority, or any agreement or other
instrument to which the Jaffe Group is a party or by which it is bound other
than agreements or instruments in connection with any indebtedness of the
Partnership (including the Jaffe Group Loan, although it is expressly understood
and agreed that the Jaffe Group Loan will nonetheless be repaid in full or
released as of the Closing Date ) and any requirements of any governmental
authorities in connection with any gaming laws, a conflict with, default under,
or breach or violation of which would have an adverse effect on the financial
condition of the Interest or would materially impair the ability of the Jaffe
Group to perform its obligations hereunder; and

                                    C.        The execution and delivery of this
Agreement and the performance of the Jaffe Group's obligations hereunder are
duly authorized by all necessary action, and this Agreement, when executed and
delivered by the Jaffe Group, will constitute the legal, valid and binding
obligation of the Jaffe Group enforceable in accordance with its terms, subject
to creditor's rights; and

                                    D.        The Jaffe Group has good and valid
title to the Interest, free and clear of all mortgages, pledges, security
interests, liens, charges, options or other encumbrances of any nature
whatsoever (collectively, "Liens"), except for the Liens (the "Permitted Liens")
set forth on Schedule I attached hereto and made a part hereof; and

                                    E.         As of the date of this Agreement,
there is no claim, dispute, action, litigation or proceeding pending or, to the
knowledge of the Jaffe Group Representative, threatened against the Jaffe Group
by or before any governmental entity with respect to the Interest which could
reasonably be expected to have a material adverse effect on the Interest or that
challenges the validity of this Agreement or the ability of the Jaffe Group to
perform its obligation hereunder to convey to Purchaser good and valid and title
to the Interest, excepting, however, any requirements of any governmental
authorities in connection with gaming laws and any claims, actions or
proceedings of which Purchaser has knowledge, including but not limited to the
widening of Reno Road; and

11

                                    F.         The Jaffe Group Representative
has no knowledge of any notice of any pending or threatened condemnation or
eminent domain proceedings which would affect the Tropicana Hotel/Casino or any
part thereof. The provisions of this subparagraph shall not survive the Closing
Date; and

                        10.       PURCHASER'S REPRESENTATIONS AND WARRANTIES

                                    Purchaser hereby makes the following
representations and warranties, each of which representation and warranty shall:
(i) be true both as of the date hereof and the Closing Date, except if the Jaffe
Group causes or consents to any condition which modifies any representation or
warranty or if such modification is permitted under this Agreement and (ii)
survive the Closing Date for one (1) year (i.e., the Jaffe Group shall have no
right to assert any claim arising out of the representations and warranties
contained herein after such one (1) year period), except as otherwise provided
herein:

                                    A.         Purchaser has the full right,
power, authority and capacity to enter into this Agreement and undertake all of
the performances contemplated hereunder; and

                                    B.         The execution and delivery by
Purchaser of this Agreement and the performance of its obligations hereunder
will not result in any:

                                                (i)         breach, violation or
default under, or be in conflict with, any of the terms or conditions of any
organizational documents or other agreements of Purchaser, other than any
requirements of any governmental authorities in connection with any gaming laws
(although it is expressly understood that any such requirements shall be
fulfilled as of the Closing Date), as such may have been heretofore amended and
in force on the date hereof; or

                                                (ii)       material and adverse
breach or violation of, or default under or be in conflict, in any material and
adverse respect, with any of the terms and conditions of any judgment, order,
injunction, decree, or ruling of any court or governmental authority, or any
agreement or other instrument to which Purchaser is a party or by which it is
bound, other than any requirements of any governmental authorities in connection
with any gaming laws (although it is expressly understood that any such
requirements shall be fulfilled as of the Closing Date), a conflict with,
default under, or breach or violation of which would have an adverse effect on
the financial condition of the Interest or would materially impair the ability
of Purchaser to perform its obligations hereunder; and

                                    C.         The execution and delivery of
this Agreement and the performance of Purchaser's obligations hereunder are duly
authorized by all necessary action, and this Agreement, when executed and
delivered by Purchaser, will constitute the legal, valid and binding obligation
of Purchaser enforceable in accordance with its terms.

                        11.       COVENANTS

12

                                    The parties hereto covenant and agree as
follows, all of which covenants shall survive the Closing Date for a period of
one (1) year, except as otherwise set forth:

                                    A.         The Jaffe Group hereby covenants
that the Interest will remain free and clear of all Liens, except for the
Permitted Liens and the Jaffe Group Loan, from the date hereof through the
Closing Date, except to the extent that any Liens are created that are
attributable to the actions of Purchaser;

                                    B.         The Jaffe Group hereby covenants
that the Interest will be free and clear of all Liens (including the Jaffe Group
Loan), except for the Permitted Liens, as of the Closing Date;

                                    C.         The Jaffe Group or any Affiliate
of the Jaffe Group shall not use the name "Tropicana," or any other name the
subject of the Trade Agreement, or any variation thereof after the Closing Date.
The provisions of this subparagraph shall survive the Closing Date.

                                    D.         Purchaser acknowledges that it is
intimately familiar with the day-to-day operation of the Tropicana Hotel/Casino
and that it has examined the Tropicana Hotel/Casino and all personal property
used in connection therewith and is familiar with the condition thereof.
Purchaser acknowledges that it has not relied on any statements, representations
or warranties whatsoever of any person in connection therewith, except as
expressly set forth in this Agreement. Purchaser agrees that on the Closing
Date, the Tropicana Hotel/Casino and such personal property shall be in their
"as is" condition as of the Closing Date, and that said condition shall not
excuse Purchaser from its obligations hereunder, except as set forth in
Paragraphs 6 and 7 hereof. The provisions of this subparagraph shall survive the
Closing Date.

                                    E.          If at any time after the
execution of this Agreement, either Purchaser or the Jaffe Group becomes aware
of information which makes a representation and warranty contained in this
Agreement untrue in any material respect, said party shall promptly disclose
said information to the other party hereto. If said disclosure is made prior to
the Closing Date, and provided the party making such representation or warranty
did not (i) know of such untruth at the time the subject representation or
warranty was made, (ii) negligently disregard the possibility of such untruth or
(iii) take any action to cause the representation or warranty to become untrue,
said party shall not be in default under this Agreement, it shall not be a
"material default" (hereinafter defined) or give rise to any liability under
Paragraph 13 hereof, and the sole remedy of the other party shall be to
terminate this Agreement or to proceed to Closing with no adjustment to the
Purchase Price. Purchaser and the Jaffe Group are prohibited from making any
claims against the other party hereto after the Closing with respect to any
breaches of the other party's representations and warranties contained in this
Agreement that the claiming party has actual knowledge of prior to the Closing,
unless said breaches fall within the parameters of clauses (i) through (iii)
above.

                        12.        CLOSING

13

                                    A.        The Closing shall take place at
the offices of Skadden, Arps, Slate, Meagher & Flom LLP, 919 Third Avenue, New
York, New York, or at the offices of the attorneys for Purchaser's institutional
lender, if such is required, commencing at 10:00 A.M. on the Closing Date.

                                    B.        On the Closing Date, the Jaffe
Group shall deliver to Purchaser the following:

                                                 (i)         The Assignment and
Assumption Agreements.

                                                 (ii)        Any satisfactions
of mortgages or similar instruments necessary to satisfy the Jaffe Group's
covenant set forth in subparagraph 11B hereof.

                                                 (iii)       All information,
documentation and other items owned by Purchaser and/or the Partnership and in
the possession of the Jaffe Group, if any, used in, or necessary for, the
operation, maintenance and management of the Partnership or the Tropicana
Hotel/Casino.

                                                 (iv)       A waiver of the
Jaffe Group's rights to any loan account or capital account with the Partnership
outstanding after the Closing Date.

                                                 (v)        Any affidavits of
title reasonably required from the Jaffe Group by the Title Company as to the
withdrawal from the Partnership and purchase of the Interest and the Quitclaim
Interest.

                                                 (vi)       The Jaffe Group's
outside counsel shall deliver an opinion to Purchaser and its counsel dated the
Closing Date, in form and substance reasonably satisfactory to Purchaser and its
counsel, as to: (a) the power and authority of the Jaffe Group to execute and
deliver this Agreement and the documents to be executed and delivered pursuant
hereto; (b) the due authorization, execution and delivery by the Jaffe Group of
this Agreement and the documents to be executed and delivered hereunder; (c)
disclosing or describing any litigation, proceeding or investigation relating to
this Agreement or the Jaffe Group (provided, however, that the Jaffe Group's
outside counsel may rely on a letter from the Jaffe Group's in-house counsel to
such effect, except as to information within its actual knowledge); (d) to the
best of its knowledge, the transactions contemplated herein not breaching any
agreement, order or judgment (provided, however, that the Jaffe Group's outside
counsel may rely on a letter form the Jaffe Group's in-house counsel to such
effect, except as to information within its actual knowledge), or conflicting
with or violating any organizational documents or similar agreements of the
Jaffe Group; and (e) as to the Jaffe Group, the legality, validity,
enforceability and binding effect of this Agreement and all documents executed
and delivered on the Closing Date, subject to creditors' rights, as such opinion
may be customarily qualified by an attorney practicing in the State of Illinois.

                                                 (vii)     A certificate of the
Jaffe Group in form and substance reasonably satisfactory to Purchaser's
counsel, authorizing the actions to be

14

taken by the Jaffe Group to effect this Agreement and the execution on behalf of
the Jaffe Group of any and all documents necessary in connection herewith.

                                                 (viii)    All other documents
reasonably required to effectuate the intentions of the parties set forth
herein, including but not limited to a quitclaim deed or other instrument in
order to effectuate the intentions of the parties set forth in subparagraph 3D
hereof.

                                    C.        At the Closing, Purchaser shall
cause to be delivered to the Jaffe Group the following:

                                                 (i)         The Purchase Price.

                                                 (ii)        The Assignment and
Assumption Agreement.

                                                 (iii)       A corporate
resolution of Purchaser, in form and substance reasonably satisfactory to the
Jaffe Group's counsel authorizing the actions to be taken by Purchaser to effect
this Agreement and the execution on behalf of Purchaser of any and all documents
necessary in connection herewith.

                                                 (iv)       Incumbency
certificate(s), in form and substance reasonably satisfactory to the Jaffe
Group's counsel, for any officer(s) of Purchaser executing any documents in
connection with the purchase provided for in Paragraph 2 hereof.

                                                 (v)        Opinion letter(s)
from Purchaser's outside counsel addressed to the Jaffe Group and its counsel
dated the Closing Date, in form and substance reasonably satisfactory to the
Jaffe Group and its counsel, as to: (a) the power and authority of Purchaser to
execute and deliver this Agreement and the documents to be executed and
delivered pursuant hereto; (b) the due authorization, execution and delivery by
Purchaser of this Agreement and the documents to be executed and delivered
hereunder; (c) disclosing or describing any litigation, proceeding or
investigation relating to this Agreement or the Tropicana Hotel/Casino
(provided, however, that the Jaffe Group's outside counsel may rely on a letter
from the Jaffe Group's in-house counsel to such effect, except as to information
within its actual knowledge); (d) to the best of counsel's knowledge, the
transactions contemplated herein not breaching any agreement, order or judgment
(provided, however, that Purchaser's outside counsel may rely on a letter form
Purchaser's in-house counsel to such effect, except as to information within its
actual knowledge) or conflicting with or violating the Articles of Incorporation
or By-Laws of Purchaser; and (e) as to Purchaser, the legality, validity,
enforceability and binding effect of this Agreement and all documents executed
and delivered on the Closing Date, subject to creditors' rights.

                                                 (vi)       All other documents
reasonably required to effectuate the intentions of the parties set forth
herein.

                        13.       REMEDIES

15

                                    A.        Materiality

                                    In the event of any material default,
misrepresentation or omission in connection with any representation, warranty,
agreement, undertaking or covenant in this Agreement by the Jaffe Group in
accordance with the terms hereof, Purchaser shall have the right by written
notice to the Jaffe Group to terminate this Agreement as Purchaser's sole remedy
hereunder. Notwithstanding the foregoing, in the event of such material default
Purchaser may, in lieu of said termination right, elect either one of the
following two (2) remedies, such elected remedy being Purchaser's sole remedy
hereunder: (i) the right to specific performance hereunder, except where the
material default relates to a breach by the Jaffe Group of its representations
set forth in subparagraphs 9B(ii) and/or 9E hereof; or (ii) the right to proceed
against the Jaffe Group to the full extent provided in subparagraph 13C below.
For the purposes of this Agreement, "material default" shall be deemed to mean a
default, misrepresentation and/or omission which would have a substantial and
adverse effect on the use and operation of the Tropicana Hotel/Casino or the
ownership of the Interest.

                                    B.         Damages

                                                 (i)         The Earnest Money
Deposit is to secure the timely performance by Purchaser of its obligations and
undertakings under this Agreement. In the event of a default of Purchaser that
is materially adverse to the Jaffe Group under the provisions of this Agreement,
the Jaffe Group shall retain all of the Earnest Money Deposit and the interest
thereon as the Jaffe Group's sole right to damages or any other remedy. The
parties have agreed that the Jaffe Group's actual damages, in the event of a
default by Purchaser that is materially adverse to the Jaffe Group, would be
extremely difficult or impractical to determine. Therefore, the parties
acknowledge that the Earnest Money Deposit has been agreed upon, after
negotiation, as the parties' reasonable estimate of such damages.

                                                 (ii)       Anything herein to
the contrary notwithstanding, each and all of the representations, warranties,
covenants, undertakings and agreements in this Agreement made on the part of any
trustee, as such, are made and intended not as personal representations,
warranties, covenants, undertakings and agreements by the trustee or for the
purpose or with the intention of binding said trustee personally but are made
and intended for the purpose of binding, and shall bind, only the trust
property, and this Agreement is executed and delivered by said trustee not in
his own right, but solely in the exercise of the powers conferred upon him as
such trustee; no personal liability or personal responsibility is assumed by nor
shall at any time be asserted or enforceable against the any trustee, as such,
or any of the beneficiaries, as such, under any trust on account of this
Agreement or on account of any representation, warranty, covenant, undertaking
or agreement of the trustee in this Agreement contained, either expressed or
implied, any such personal liability being expressly waived and released.

                                    C.         Indemnity

16

                                                 (i)         Subsequent to the
Closing Date (except as provided in subparagraph 13A above) and subject to the
limitations set forth in subparagraph 13B above, the Jaffe Group shall
indemnify, defend and agree to save Purchaser harmless from any actual loss,
cost or expense whatsoever (but excluding consequential damages) arising out of
the breach (provided that such breach is not caused by the actions of Purchaser,
Lessee or any Affiliate, successor or assignee of Purchaser or Lessee) of any
representation, warranty and/or covenant made or given by such member of the
Jaffe Group in this Agreement which survives the Closing Date, as long as
Purchaser delivers notice of such claim on or before the first anniversary of
the Closing Date. In the event the claim is asserted by a third party, the Jaffe
Group shall have the right to undertake the defense thereof by representatives
of its own choosing. In the event that the Jaffe Group, within twenty (20) days
after notice of the claim, fails to undertake the defense of the claim,
Purchaser will (upon further written notice to the Jaffe Group) have the right
to undertake the defense, compromise or settlement of the claim, on behalf of
and for the account and risk of the Jaffe Group, subject to the right of the
Jaffe Group to assume the defense of the claim at any time prior to the
settlement, compromise or final determination thereof. If Purchaser undertakes
the defense, compromise or settlement of any such claim pursuant to this
subparagraph 13C, the Jaffe Group shall reimburse Purchaser for any reasonable
legal fees and expenses incurred in connection therewith within five (5)
business days of receipt of a notice seeking such reimbursement. This provision
shall survive the Closing Date.

                                                 (ii)        Subsequent to the
Closing Date, Purchaser agrees to indemnify and hold the Jaffe Group harmless
from and against any actual loss, cost or expense whatsoever (but excluding
consequential damages) arising after the Closing Date by reason of either (a)
the breach of any representation, warranty, agreement, undertaking and/or
covenant made or given by Purchaser in connection with this Agreement which
survives the Closing Date or (b) the ownership or operation of the Partnership
or the Tropicana Hotel/Casino subsequent to the Closing Date; provided that in
either event the claim is not attributable to a breach of any obligations of the
Jaffe Group hereunder and, with respect to claims under sub-subparagraph
13C(ii)(a) above, the Jaffe Group delivers notice of such claim on or before the
first anniversary of the Closing Date. In the event that the claim is asserted
by a third party, Purchaser shall have the right to undertake the defense
thereof by representatives of its own choosing. In the event that Purchaser
within twenty (20) days after notice of the claim, fails to undertake the
defense of the claim, the Jaffe Group will (upon further written notice to
Purchaser) have the right to undertake the defense, compromise or settlement of
the claim, on behalf of and for the account and risk of Purchaser, subject to
the right of Purchaser to assume the defense of the claim at any time prior to
the settlement, compromise or final determination thereof. If the Jaffe Group
undertakes the defense, compromise or settlement of any such Claim pursuant to
this subparagraph 13C, Purchaser shall reimburse the Jaffe Group for any legal
fees and expenses incurred in connection therewith within five (5) business days
of receipt of notice seeking such reimbursement. This provision shall survive
the Closing Date.

                                                 (iii)       It is expressly
agreed by the parties that (a) the indemnifications provided for in this
Paragraph 13 shall only apply to losses, costs and

17

expenses attributable to claims brought by third parties. This provision shall
survive the Closing Date.

                                                 (iv)       Subsequent to the
Closing Date, Adamar of Nevada, a Nevada corporation, in its capacity as general
partner under the Partnership Agreement, shall indemnify, defend and agree to
save the Jaffe Group harmless from any actual loss, cost or expense whatsoever
arising out of either (a) the obligations of Adamar of Nevada under the
Partnership Agreement with respect to any claims that arise during the existence
of the Partnership, including, without limitation, any indemnification
obligations of Adamar of Nevada to the Partnership contained in the Partnership
Agreement, which indemnification shall continue to apply to the Jaffe Group as
if Jaffe Group were a general partner of the Partnership or (b) the ownership or
operation of the Tropicana Hotel/Casino with respect to any claims which arise
while Adamar of Nevada maintains an ownership interest, either directly or
indirectly, or a management interest, in the Tropicana Hotel/Casino. In the
event that the claim is asserted by a third party, Adamar of Nevada, Purchaser
shall have the right to undertake the defense thereof by representatives of its
own choosing. In the event that Adamar of Nevada within twenty (20) days after
notice of the claim fails to undertake defense of the claim, the Jaffe Group
will (upon further written notice to Adamar of Nevada) have the right to
undertake the defense, compromise or settlement of the claim, on behalf of and
for the account and risk of Adamar of Nevada, subject to the right of Adamar of
Nevada to assume the defense of the claim at any time prior to the settlement
compromise or final determination thereof. If the Jaffe Group undertakes the
defense, compromise or settlement of any such claim pursuant to this
subparagraph, Adamar of Nevada shall reimburse the Jaffe Group for any
reasonable legal fees and expenses incurred in connection therewith within five
(5) business days of receipt of notice seeking such reimbursement. This
provision shall survive the Closing Date.

                                                 (v)        Subsequent to the
Closing Date, Lessee shall indemnify, defend and agree to save the Jaffe Group
harmless from any actual loss, cost or expense whatsoever arising out of any
obligations of Lessee under the Lease including, without limitation, any
indemnification obligations of Lessee to the Partnership contained in the Lease,
which indemnification shall continue to apply to the Jaffe Group as if Jaffe
Group were a general partner of the Partnership. In the event that the claim is
asserted by a third party, Lessee shall have the right to undertake the defense
thereof by representatives of its own choosing. In the event that Lessee within
twenty (20) days after notice of the claim fails to undertake defense of the
claim, the Jaffe Group will (upon further written notice to Lessee) have the
right to undertake the defense, compromise or settlement of the claim, on behalf
of and for the account and risk of Lessee, subject to the right of Lessee to
assume the defense of the claim at any time prior to the settlement, compromise
or final determination thereof. If the Jaffe Group undertakes the defense,
compromise or settlement of any such claim pursuant to this subparagraph, Lessee
shall reimburse the Jaffe Group for any reasonable legal fees and expenses
incurred in connection therewith within five (5) business days of receipt of
notice seeking such reimbursement. This provision shall survive the Closing
Date.

                                    D.        Guarantor.

18

                                                 (i)        Guarantor hereby
agrees to irrevocably and unconditionally guaranty each of Adamar of Nevada's
and Lessee's indemnification obligations contained in subparagraphs 13C(iv) and
(v), respectively, under this Agreement.

                                                 (ii)       Guarantor agrees
that its obligations under this subparagraph 13D are irrevocable, absolute,
independent and unconditional. Guarantor agrees that the Jaffe Group may proceed
against Guarantor simultaneously with the commencement of a cause of action
against Adamar of Nevada or Lessee.

                                                 (iii)       If the Jaffe Group
is required to pay, return or restore to Adamar of Nevada or Lessee or any other
person any amounts previously paid in respect of this Agreement because of any
insolvency proceeding of Adamar of Nevada or Lessee, any stop notice or any
other reason, the obligations of Guarantor shall be reinstated and revived and
the rights of the Jaffe Group shall continue with regard to such amounts all as
though they have never been paid.

                                                 (iv)       This subparagraph
13D shall survive the Closing.

                                    E.         Releases.

                                                 (i)         Upon the Closing,
Adamar of Nevada, for itself, its Affiliates and their successors and assigns,
hereby agrees to release, remise, acquit and forever discharge each member of
the Jaffe Group and their respective affiliates, successors and assigns of and
from all manners of actions, causes of actions, suits, debts, sums of money,
accounts, covenants, controversies, agreements, judgments, damages, claims and
demands whatsoever in law or in equity, either known or unknown, which Adamar of
Nevada, in its capacity as a general partner of the Partnership, now has or may
at any time in the future have against all or any of the members of the Jaffe
Group, including, but not limited to, claims arising out of the Partnership
Agreement, except for claims arising out of any actions asserted by Adamar of
Nevada in writing against the Jaffe Group prior to the Closing or arising out of
a breach of any obligation of the Jaffe Group under this Agreement or any
instruments or agreements executed in connection herewith.

                                                 (ii)       Upon the Closing,
Lessee, for itself, its Affiliates and their successors and assigns, hereby
agrees to release, remise, acquit and forever discharge each member of the Jaffe
Group and their respective affiliates, successors and assigns of and from all
manners of actions, causes of actions, suits, debts, sums of money, accounts,
covenants, controversies, agreements, judgments, damages, claims and demands
whatsoever in law or in equity, either known or unknown, which Lessee now has or
may at any time in the future have against all or any of the members of the
Jaffe Group, including, but not limited to, claims arising under the Lease,
except for claims arising out of any actions asserted by Lessee against the
Jaffe Group in writing prior to the Closing or a breach of any obligation of the
Jaffe Group under this Agreement or any instruments or agreements executed in
connection herewith.

19

                                                 (iii)      Upon the Closing,
each member of the Jaffe Group, for itself, its Affiliates and their and its
respective heirs, successors and assigns, hereby agrees to release, remise,
acquit and forever discharge each of Adamar of Nevada, Lessee, Guarantor and
their respective affiliates, successors and assigns of and from all manners of
actions, causes of actions, suits, debts, sums of money, accounts, covenants,
controversies, agreements, judgments, damages, claims and demands whatsoever in
law or in equity, either known or unknown, which such member now has or may at
any time in the future have against all or any of Adamar of Nevada, in its
capacity as a general partner of the Partnership, Lessee or Guarantor,
including, but not limited to, claims arising out of the Partnership Agreement,
the Lease, the Partnership Agreement Guaranty and the Lease Guaranty, as the
case may be, except for claims arising out of any (a) actions asserted by the
Jaffe Group in writing prior to the Closing against Adamar of Nevada, Lessee or
Guarantor or (b) claims arising out of a breach of any obligations of Adamar of
Nevada, Lessee or Guarantor under this Agreement or any instruments or
agreements executed in connection herewith.

                                                 (iv)       This subparapraph
13E shall survive the Closing.

                        14.       TAX RETURNS

                                    A.        If any Federal, Nevada, Las Vegas
or other taxing authority shall, for any period ending prior to or on the
Closing Date, propose an adjustment to any item on any income or franchise tax
return of either party hereto relating to such party's interest in the
Partnership during such period, the other party hereto hereby covenants and
agrees to make available to such party all books, records and other data bearing
on such proposed adjustment, to otherwise cooperate with such party, at such
party's expense, in connection with such proposed adjustment, and to permit the
response to and the manner of handling such proposed adjustment to be within the
sole discretion of such party.

                                    B.         Each party shall make available
to the other party's accountants after the Closing Date all books, records and
other documents pertaining to the Partnership which such accountants shall deem
necessary or convenient for the preparation of any returns of such party after
the Closing.

                        15.       CONDITIONS PRECEDENT

                                    A.        Purchaser's obligations hereunder
shall be contingent upon the Jaffe Group's release of the Jaffe Group Loan as of
the Closing Date.

                                    B.        The Jaffe Group's obligations
hereunder shall be contingent upon Purchaser's delivery to the Jaffe Group on
the Closing Date evidence reasonably satisfactory to the Jaffe Group that (i)
the Existing Mortgage has been repaid or (ii) the Jaffe Group has no further
obligation after the Closing Date with respect to the Existing Mortgage.

                                    C.        The Jaffe Group's obligations
hereunder shall be suspended during any period during which there is (i) an
uncured material monetary default or (ii) an uncured material non-monetary
default that is adverse to the Jaffe Group (in either

20

event, beyond any applicable cure period) by Purchaser under the Partnership
Agreement or Lessee under the Lease.

                        16.       ASSIGNMENT

                                    A.        Purchaser shall have the absolute
right and authority, at any time, without the consent of the Jaffe Group, to
sell, transfer, assign or otherwise dispose of, including, without limitation,
by reason of merger, acquisition, consolidation or similar transaction
(collectively, "Transfer"), all of its rights hereunder to any person,
partnership, corporation, trust, limited liability company or other entity; and
any such assignee shall be entitled to all of the rights and powers, and shall
assume all of the obligations, of Purchaser hereunder; provided, however, that
any such assignment shall not release Adamar of Nevada, Lessee or Guarantor from
their respective obligations under sub-subparagraphs 13C(iv) and 13C(v) and
subparagraphs 13D and 13E (it being expressly understood, however, that under no
circumstances shall Purchaser, Adamar of Nevada as general partner under the
Partnership Agreement, Lessee or Guarantor have any indemnification or similar
obligations in connection with the actions or inactions of an assignee of
Purchaser hereunder); and provided, further, however, that any such assignee
shall not be entitled to an adjournment of the Closing in order to comply with
the Hart-Scott-Rodino Antitrust Improvements Act of 1976 or for any other reason
not provided for herein. Purchaser hereby consents, as such consent may be
required under the Partnership Agreement or any other instrument to which
Purchaser is a party, to the purchase of the Interest and the Quitclaim Interest
by Purchaser or any assignee of Purchaser hereunder. Notwithstanding anything to
the contrary set forth herein, any permitted assignment of Purchaser's interests
hereunder shall not be deemed to supersede any restrictions on assignments by
Purchaser under the Partnership Agreement, Lessee under the Lease or Guarantor
under Partnership Agreement Guaranty and the Lease Guaranty, nor shall any such
permitted assignment release any of the foregoing from their obligations
thereunder (it being expressly understood, however, that said restrictions shall
in no way restrict the right of Purchaser to assign its rights hereunder).

                                    B.         The Jaffe Group shall not, during
the term of this Agreement, Transfer the Interest or the Quitclaim Interest, to
the extent the Interest or the Quitclaim Interest may be otherwise assignable,
to any person, partnership, corporation, trust, limited liability company or
other entity without the prior written consent of Purchaser; provided, however,
that each member of the Jaffe Group may Transfer the Interest and the Quitclaim
Interest to any person, partnership, corporation, trust, limited liability
company or other entity permitted without the consent of Purchaser pursuant to
the terms and conditions of the Partnership Agreement (each a "Partnership
Permitted Transferee") or to any person, partnership, corporation, trust,
limited liability company or other entity controlling, controlled by or under
common control with said Jaffe Group member or Partnership Permitted Transferee.
Any such permitted assignee of a member of the Jaffe Group shall be entitled to
all of the rights and powers, and shall assume all of the obligations, of the
Jaffe Group hereunder.

                        17.       BROKER

21

                                    The Jaffe Group and Purchaser each represent
and warrant to the other that it has not dealt with any broker, finder or
similar agent in connection with the transaction provided for in this Agreement.
The Jaffe Group and Purchaser agree to indemnify and hold each other harmless
from and against any loss, claim, liability and expense (including, without
limitation, reasonable attorneys' fees) incurred by, imposed upon or payable by
the indemnified party in connection with claims of any brokers or persons for
commissions or finders' or similar fees upon or in connection with this
Agreement or the transaction contemplated hereby where such claims arise from
the communications or action of the indemnifying party. This Paragraph shall
survive the Closing.

                        18.       NOTICES

                                    Any notice, designation, consent, approval
or other communication required or permitted to be given pursuant to this
Agreement, shall be given in writing and shall be sent by hand delivery, a
reputable, nationally recognized overnight courier or by registered or certified
mail, postage prepaid, return receipt requested, addressed as follows and, if
mailed within the United States, shall be deemed to have been given three (3)
business days after so mailed:

If to the Jaffe Group:

Guarantee Associates, L.L.C.
3115 Ridge Road, Second Floor
Lansing, Illinois 60438
Attention: Mr. Cary S. Glenner

with a copy to:

Katten Muchin & Zavis
525 West Monroe Street - Suite 1600
Chicago, Illinois 60661
Attention: Daniel J. Perlman, Esq.

If to Purchaser:

Adamar of Nevada
c/o Aztar Corporation
2390 East Camelback Road
Phoenix, Arizona 85016-3452
Attention: Mr. Robert M. Haddock

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP
919 Third Avenue

22

New York, New York 10022
Attention: Wallace L. Schwartz, Esq.

or, in either case, to such other address as either party may have previously
notified the other pursuant to the provisions of this Paragraph 18.

                        19.       AFFIRMATION OF LEASE AND PARTNERSHIP AGREEMENT

                                    A.        Lessee and Guarantor hereby
covenant that the Lease and Lease Guaranty, respectively, are and shall remain
in full force and effect, notwithstanding the entering into of this Agreement,
and that the obligations of Lessee and Guarantor and rights of the lessor
thereunder shall (i) not be affected by the execution of this Agreement (or any
default of the Jaffe Group hereunder) or the Closing and (ii) continue in
accordance with the provisions thereof.

                                    B.        Purchaser and Guarantor hereby
covenant that the Partnership Agreement and the Partnership Agreement Guaranty,
respectively, are and shall remain in full force and effect, notwithstanding the
entering into of this Agreement, and that the obligations of Purchaser and
Guarantor and rights of the Jaffe Group thereunder shall (i) not be affected by
the execution of this Agreement (or any default of the Jaffe Group hereunder) or
the Closing and (ii) continue in accordance with the provisions thereof.

                        20.       ENTIRE AGREEMENT

                                    All understandings and agreements heretofore
had between the parties hereto are merged in this Agreement, which alone fully
and completely expresses their agreement. This Agreement has been entered into
after full investigation, neither party relying upon any statement or
representation not embodied herein.

                        21.       NO ORAL AMENDMENT OR TERMINATION

                                    This Agreement may not be amended or
terminated orally. Any purported written amendment or termination of this
Agreement shall only be effective if executed by the party against whom
enforcement is sought.

                        22.       SURVIVAL

                                    All of the terms and conditions of this
Agreement shall not survive Closing, except as specifically set forth herein.
The absence of a statement that any representation, warranty, covenant or
agreement set forth in this Agreement shall survive Closing or shall not survive
the Closing, as the case may be, shall only affect that specific representation,
warranty, covenant and/or agreement.

                        23.       GOVERNING LAW

23

                                    This Agreement shall be construed and
governed by the laws of the State of New York.

                        24.       NO MERGER

                                    There shall be no merger of the Lease or of
any leasehold estate created thereby by reason of the fact that the same person
may acquire or hold, directly or indirectly, the Lease or any leasehold in the
Land or the Improvements and any interest in the fee to same.

                        25.       SEVERABILITY

                                    Any provision of this Agreement that is not
enforceable under the laws of the State of New York shall be construed to be
severable from the other provisions hereof without affecting the enforceability
of the remaining provisions. In no event shall this Agreement be interpreted to
require more than one Closing hereunder or that Purchaser shall have the right
to purchase less than the entire Interest and Quitclaim Interest.

                        26.       INTERPRETATION

                                    Whenever the singular or the masculine
gender is used in this Agreement, it shall be construed as if the plural, or the
feminine or neuter gender, respectively, had been used where the context so
requires and the rest of the sentence shall be construed as if the grammatical
and terminological changes thereby rendered necessary had been made.

                        27.       SUCCESSORS AND ASSIGNS

                                    This Agreement shall be binding upon and
shall inure to the benefit of the respective successors and permitted assigns of
the parties hereto.

                        28.       FURTHER ASSURANCES

                                    In addition to the obligations required to
be performed hereunder by the parties at the Closing, the parties agree from
time to time, whether before, at or after the Closing, to perform such other
acts, and to execute, acknowledge and deliver such other instruments, documents
and other materials as either party may reasonably request in order to
effectuate the consummation of the transaction contemplated hereunder, if and to
the extent that responding to such request would not be materially adverse to
the responding party.

                        29.       COUNTERPARTS

                                    This Agreement may be executed in several
counterparts and all counterparts so executed shall constitute one contract,
binding on all of the parties hereto, notwithstanding that all the parties
hereto are not signatories to the original or the same counterpart.

24

                        IN WITNESS WHEREOF, the parties hereto have executed
this Agreement on the date and year first above written.

PURCHASER:

Adamar of Nevada

By: N.W. ARMSTRONG, JR.                    
Name: Nelson W. Armstrong, Jr.
Title:   Vice President & Secretary

THE JAFFE GROUP:


JOSEPH DOOLEY                                      
Joseph Dooley, not individually but as Trustee of the Lynn S. Dooley Capital
Trust U/A/D June 17, 1985


JEAN EDWARDS                                        
Jean Edwards, not individually but as Trustee of the Lynn S. Dooley Capital
Trust U/A/D June 17, 1985


LYNN S. DOOLEY                                      
Lynn S. Dooley, not individually but as Trustee of (1) the Jean Edwards Capital
Trust U/A/D June 17, 1985 and (2) Ben S. Jaffe Capital Trust U/A/D June 17, 1985


BEN S. JAFFE                                              
Ben S. Jaffe, not individually but as Trustee of (1) the Jean Edwards Capital
Trust U/A/D June 17, 1985, (2) the Kathy Weiss Halbert Capital Trust U/A/D June
17, 1985, (3) the Ellen Weiss Capital Trust U/A/D June 17, 1985, (4) the Julie
Murad Capital Trust U/A/D June 17, 1985 and (5) the David Weiss Capital Trust
U/A/D June 17, 1985





RONALD KREFMAN                                 
Ronald Krefman, not individually but as Trustee of (1) the Karen Krefman Capital
Trust U/A/D June 17, 1985 and (2) the Richard M. Seidel, Jr. Capital Trust U/A/D
June 17, 1985


FRANCIS J. BOMHER                                
Francis J. Bomher, not individually but as Trustee of the Jan Seidel Capital
Trust U/A/D June 17, 1985


CARY S. GLENNER                                   
Cary S. Glenner, not individually but as Trustee of (1) the Laurie Glenner
Capital Trust U/A/D June 17, 1985 and (2) the Richard M. Seidel, Jr. Capital
Trust U/A/D June 17, 1985


RICHARD M. SEIDEL, JR.                         
Richard M. Seidel, Jr., not individually but as Trustee of the (1) the Kathy
Weiss Halbert Capital Trust U/A/D June 17, 1985, (2) the Ellen Weiss Capital
Trust U/A/D June 17, 1985, (3) the Julie Murad Capital Trust U/A/D June 17,
1985, (4) the David Weiss Capital Trust U/A/D June 17, 1985, (5) the Karen
Krefman Capital Trust U/A/D June 17, 1985, (6) the Jan Seidel Capital Trust
U/A/D June 17, 1985 and (7) the Laurie Glenner Capital Trust U/A/D June 17, 1985




LESSEE:

Hotel Ramada of Nevada

By: N.W. ARMSTRONG, JR.                     
Name: Nelson W. Armstrong, Jr.
Title:   Vice President & Secretary

GUARANTOR:

Aztar Corporation


By N.W. ARMSTRONG, JR.                     
Name: Nelson W. Armstrong, Jr.
Title: Vice President - Administration
                    & Secretary


EXHIBIT A

THE JAFFE GROUP

The interests of the Jaffe Group as partners in the Partnership are as follows:

The Jaffe Group

 

Percentage

Interest

in

Partnership

     

Lynn S. Dooley Capital Trust U/A/D June 17, 1985

 

5.55555

     

Jean Edwards Capital Trust U/A/D June 17, 1985

 

5.55555

     

Ben S. Jaffe Capital Trust U/A/D June 17, 1985

 

5.55555

     

Karen Krefman Capital Trust U/A/D June 17, 1985

 

4.166675

     

Jan Seidel Capital Trust U/A/D June 17, 1985

 

4.166675

     

Laurie Glenner Capital Trust U/A/D June 17, 1985

 

4.166675

     

Richard M. Seidel, Jr. Capital Trust U/A/D June 17, 1985

 

4.166675

     

Kathy Weiss Halbert Capital Trust U/A/D June 17, 1985

 

4.166675

     

Ellen Weiss Capital Trust U/A/D June 17, 1985

 

4.166675

     

Julie Murad Capital Trust U/A/D June 17, 1985

 

4.166675

     

David Weiss Capital Trust U/A/D June 17, 1985

 

4.166675

 

 

 











A-1

EXHIBIT B



LEGAL DESCRIPTION OF LAND



The Northwest Quarter (NW 1/4) of the Northwest Quarter (NW 1/4) of Section 28,
Township 21 South, Range 61 East, M.D.B. & M.

EXCEPTING from the hereinabove described property that portion of the Northwest
Quarter (NW 1/4) of the Northwest Quarter (NW 1/4) of Section 28, Township 21
South, Range 61 East, M.D.B. & M., more particularly described as follows:

COMMENCING at the Northwest corner of said Section;
THENCE South 87° 36' East a distance of 50.06 feet to a point on the East right
of way line of U.S. Highway No. 91, this point being the true point of
beginning;
THENCE South 87° 36' East along the North line of said Section a distance of
1267.20 feet to a point;
THENCE South 0° 25'00" East a distance of 101.41 feet to a point;
THENCE South 89° 45'02" West a distance of 1265.75 feet to a point;
THENCE North 0° 22'00" West a distance of 159.98 feet to the TRUE POINT OF
BEGINNING.

FURTHER EXCEPTING THEREFROM that portion of the Northwest Quarter (NW 1/4) of
the Northwest Quarter (NW 1/4) of Section 28, Township 21 South, Range 61 East,
M.D.B. & M., as conveyed to the State of Nevada for public highway by Deed dated
December 15, 1952 and recorded August 11, 1953 as Document No. 411231, Clark
County, Nevada Records.

FURTHER EXCEPTING THEREFROM that portion as conveyed to Clark County for road
purposes by Document No. 104313 and recorded April 23, 1957.

FURTHER EXCEPTING THEREFROM the Southerly 30 feet as conveyed to Clark County
for road and public utility purposes by Document No. 551260, and recorded
February 4, 1976 in Book 592 of Official Records, Clark County, Nevada.

FURTHER EXCEPTING THEREFROM any conveyance of record known to Purchaser and any
conveyance in connection with the widening of Reno Road.








B-1

EXHIBIT C

ASSIGNMENT AND ASSUMPTION AGREEMENT

                THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this "Assignment") is
made and effective as of the ___ day of __________, 199__ (the "Closing Date"),
between the parties designated on Annex A attached hereto and made a part hereof
(hereinafter collectively called "Assignor"), and Adamar of Nevada, a Nevada
corporation ("Assignee"). Assignor and Assignee are sometimes hereinafter
referred to as "the parties."

W I T N E S S E T H :

                WHEREAS, Assignor and Assignee each own fifty percent (50%) of
the partnership interests in the partnership known as Tropicana Enterprises (the
"Partnership") formed pursuant to that certain Amended and Restated Partnership
Agreement dated as of November 1, 1984, as amended, clarified and supplemented
by the letter agreement dated as of November 19, 1984, the First Amendment
thereto dated as of June 19, 1985, the letter agreement dated as of December 15,
1987 and the Second Amendment thereto dated as of December 20, 1989
(collectively, as such may be further amended, clarified and supplemented from
time to time, the "Partnership Agreement"); and

                WHEREAS, the Partnership owns certain real property located in
the County of Clark, State of Nevada, commonly known as the Tropicana
Hotel/Casino in Las Vegas, Nevada and more particularly described in Annex B
attached hereto and made
a part hereof (the "Land"), together with the improvements ("Improvements") and
certain

C-1

personal property located thereon (the Land, Improvements and personal property
hereinafter collectively referred to as the "Tropicana Hotel/Casino"); and

                WHEREAS, the Partnership has leased the Tropicana Hotel/Casino
to Hotel Ramada of Nevada ("Lessee"), a Nevada corporation, under that certain
Amended and Restated Lease (Tropicana Hotel/Casino) dated as of November 1,
1984, as amended, clarified and supplemented by the First Amendment thereto
dated as of January 1, 1986, the letter agreement clarifying "Maximum
Encumbrance Ceiling" dated as of April 15, 1986, the letter agreement captioned
"Memorandum of Date of Completion of Construction under Amended and Restated
Lease (Tropicana Hotel/Casino)" dated as of April 15, 1986, and the Second
Amendment thereto dated as of December 20, 1989 (collectively, as such may be
further amended, clarified and supplemented from time to time, the "Lease"); and

                WHEREAS, the Partnership, predecessors in interest to Assignor
and to Trop. C. C., a Nevada general partnership, Ramada Inc., a Delaware
corporation f/n/a Ramada Inns, Inc. ("Ramada"), Lessee and Adamar of New Jersey,
Inc., a New Jersey corporation ("Ramada-NJ"), are parties to that certain
Agreement dated as of September 1, 1980 (the "Trade Name Agreement") pursuant to
which Lessee, Ramada and Ramada-NJ were given the right to use the trade name
"Tropicana" and certain other names (collectively, the "Trade Name") on the
terms and conditions therein described; and

                WHEREAS, pursuant to the terms and conditions of that certain
Purchase Agreement (the "Purchase Agreement") dated as of ________ __, 199__,
Assignor has agreed to assign to Assignee all of its right, title and interest
in, to and under Tropicana

C-2

Hotel/Casino, the Lease, the Partnership, the Trade Name and the Trade Name
Agreement as such interests are set forth on Annex A hereto or may be otherwise
held by the Jaffe Group (the Partnership, the Trade Name and the Trade Name
Agreement, collectively, the "Interest," and the Tropicana Hotel/Casino and the
Lease, collectively, the "Quitclaim Interest," as such Quitclaim Interest is
further defined on Annex C hereto) upon the terms and conditions hereof; and

                WHEREAS, Assignee desires to assume all of Assignor's
obligations under the Interest and the Quitclaim Interest commencing on the
Closing Date, upon the terms and conditions hereof.

                NOW, THEREFORE, in consideration of the sum of One Dollar
($1.00), the mutual covenants and agreements hereinafter set forth and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

                1.              Assignor hereby (a) assigns, transfers and sets
over to Assignee, effective as of the Closing Date, all of its right, title and
interest in, to and under the Interest and (b) quitclaims all of its right,
title and interest in, to and under the Quitclaim Interest, upon the terms and
conditions herein set forth, to have and to hold the same unto Assignee, its
successors and assigns, subject to all of the respective terms, covenants and
conditions of the Partnership Agreement, the Lease and the Trade Name Agreement.

                2.               Assignee hereby accepts (a) the assignment of
all of Assignor's right, title and interest in, to and under the Interest and
(b) the quitclaim of all of

C-3

Assignor's right, title and interest in, to and under the Quitclaim Interest,
effective as of the Closing Date, upon the terms and conditions herein set forth
and hereby assumes and shall observe all of the obligations arising out of the
Interest and the Quitclaim Interest, including, without limitation, terms,
covenants and conditions of the Partnership Agreement, the Lease and the Trade
Name Agreement arising from and after the Closing Date.

                3.                Assignor and Assignee shall indemnify each
other pursuant to the terms and conditions pertaining to indemnification set
forth in the Purchase Agreement. Nothing contained herein shall limit the
indemnification obligations of Adamar of Nevada, a Nevada corporation, Lessee,
or Aztar Corporation, a Delaware corporation, as such obligations are set forth
in the Purchase Agreement.

                4.                 Assignor's assignment of the Interest and
quitclaim of the Quitclaim Interest to Assignee is made without any
representations or warranties whatsoever, except for the representations and
warranties expressly set forth in the Purchase Agreement. Assignor's and
Assignee's obligations and liabilities hereunder are limited pursuant to
Paragraph 13 of the Purchase Agreement, the provisions of which are incorporated
herein by reference

                5.                This Assignment shall be binding upon and
inure to the benefit of Assignor and Assignee and their respective successors
and assigns.

                6.                 This Assignment shall be governed and
construed in accordance with the laws of the State of New York, without regard
to any applicable principles of conflicts of laws.

C-4

                7.                This Assignment may be executed in two or more
counterparts, all of which shall be considered one and the same Assignment.

                IN WITNESS WHEREOF, the parties hereto have set their hands as
of the date first written above.

PURCHASER:

Adamar of Nevada


By: ______________________________
Name:
Title:


THE JAFFE GROUP:


____________________________________
Joseph Dooley, not individually but as Trustee
of the Lynn S. Dooley Capital Trust U/A/D
June 17, 1985


____________________________________
Jean Edwards, not individually but as Trustee
of the Lynn S. Dooley Capital Trust U/A/D
June 17, 1985


____________________________________
Lynn S. Dooley, not individually but as Trustee
of (1) the Jean Edwards Capital Trust U/A/D
June 17, 1985 and (2) the Ben S. Jaffe Capital
Trust U/A/D June 17, 1985











C-5




____________________________________
Ben S. Jaffe, not individually but as Trustee
of (1) the Jean Edwards Capital Trust U/A/D
June 17, 1985, (2) the Kathy Weiss Halbert
Capital Trust U/A/D June 17, 1985, (3) the
Ellen Weiss capital Trust U/A/D June 17, 1985,
(4) the Julie Murad Capital Trust U/A/D June
17, 1985 and (5) the David Weiss Capital
Trust U/A/D June 17, 1985


____________________________________
Ronald Krefman, not individually but as Trustee
of (1) the Karen Krefman Capital Trust U/A/D
June 17, 1985 and (2) the Richard M. Seidel, Jr.
Capital Trust U/A/D June 17, 1985


____________________________________
Elizabeth Jaffe, not individually but as Trustee
of the Ben S. Jaffe Capital Trust U/A/D June 17,
1985


____________________________________
Francis J. Bomher, not individually but as Trustee
of the Jan Seidel Capital Trust U/A/D June 17,
1985


____________________________________
Cary S. Glenner, not individually but as Trustee
of (1) the Laurie Glenner Capital Trust U/A/D
June 17, 1985 and (2) the Richard M. Seidel, Jr.
Capital Trust U/A/D June 17, 1985











C-6





____________________________________
Richard M. Seidel, Jr., not individually but as
Trustee of (1) the Kathy Weiss Halbert Capital
Trust U/A/D June 17, 1985, (2) the Ellen Weiss
Capital Trust U/A/D June 17, 1985, (3) the Julie
Murad Capital Trust U/A/D June 17, 1985, (4)
the David Weiss Capital Trust U/A/D June 17,
1985, (5) the Karen Krefman Capital Trust
U/A/D June 17, 1985, (6) the Jan Seidel Capital
Trust U/A/D June 17, 1985 and (7) the Laurie
Glenner Capital Trust U/A/D June 17, 1985

LESSEE:

Hotel Ramada of Nevada

By: ______________________________
Name:
Title:
























C-7

STATE OF ______________ )
                                                 ) SS:
COUNTY OF ____________ )



                The foregoing instrument was acknowledged before me this ____
day of __________, 199__ by of Adamar of Nevada, a Nevada corporation, on behalf
of said corporation.

______________________________

Notary Public

[SEAL]

 

STATE OF ______________ )
                                                 ) SS:
COUNTY OF ____________ )


                The foregoing instrument was acknowledged before me this ____
day of ____________, 199__ by ________________, trustee of , on behalf of said
trust.

______________________________

Notary Public

[SEAL]

 

STATE OF ______________ )
                                                 ) SS:
COUNTY OF ____________ )


                The foregoing instrument was acknowledged before me this ____
day of ____________, 199__ by ________________, trustee of , on behalf of said
trust.

______________________________

Notary Public

[SEAL]

C-8

 

STATE OF ______________ )
                                                 ) SS:
COUNTY OF ____________ )


                The foregoing instrument was acknowledged before me this ____
day of ____________, 199__ by ________________, trustee of , on behalf of said
trust.

______________________________

Notary Public

[SEAL]

 

STATE OF ______________ )
                                                 ) SS:
COUNTY OF ____________ )


                The foregoing instrument was acknowledged before me this ____
day of ____________, 199__ by ________________, trustee of , on behalf of said
trust.

______________________________

Notary Public

[SEAL]

















C-9

STATE OF ______________ )
                                                 ) SS:
COUNTY OF ____________ )


                The foregoing instrument was acknowledged before me this ____
day of ____________, 199__ by ________________, trustee of , on behalf of said
trust.

______________________________

Notary Public

[SEAL]

 

STATE OF ______________ )
                                                 ) SS:
COUNTY OF ____________ )


                The foregoing instrument was acknowledged before me this ____
day of ____________, 199__ by ________________, trustee of , on behalf of said
trust.

______________________________

Notary Public

[SEAL]
















C-10

 

STATE OF ______________ )
                                                 ) SS:
COUNTY OF ____________ )


                The foregoing instrument was acknowledged before me this ____
day of ____________, 199__ by ________________, trustee of , on behalf of said
trust.

______________________________

Notary Public

[SEAL]

 

STATE OF ______________ )
                                                 ) SS:
COUNTY OF ____________ )


                The foregoing instrument was acknowledged before me this ____
day of ____________, 199__ by ________________, trustee of , on behalf of said
trust.

______________________________

Notary Public

[SEAL]














C-11

STATE OF ______________ )
                                                 ) SS:
COUNTY OF ____________ )


                The foregoing instrument was acknowledged before me this ____
day of ____________, 199__ by ________________, trustee of , on behalf of said
trust.

______________________________

Notary Public

[SEAL]































C-12

 

ANNEX A TO EXHBIT C



ASSIGNOR



The interests of the Jaffe Group as partners in the Partnership are as follows:

The Jaffe Group

 

Percentage Interest

in

Partnership

     

Lynn S. Dooley Capital Trust U/A/D June 17, 1985

 

5.55555

     

Jean Edwards Capital Trust U/A/D June 17, 1985

 

5.55555

     

Ben S. Jaffe Capital Trust U/A/D June 17, 1985

 

5.55555

     

Karen Krefman Capital Trust U/A/D June 17, 1985

 

4.166675

     

Jan Seidel Capital Trust U/A/D June 17, 1985

 

4.166675

     

Laurie Glenner Capital Trust U/A/D June 17, 1985

 

4.166675

     

Richard M. Seidel, Jr. Capital Trust U/A/D June 17, 1985

 

4.166675

     

Kathy Weiss Halbert Capital Trust U/A/D June 17, 1985

 

4.166675

     

Ellen Weiss Capital Trust U/A/D June 17, 1985

 

4.166675

     

Julie Murad Capital Trust U/A/D June 17, 1985

 

4.166675

     

David Weiss Capital Trust U/A/D June 17, 1985

 

4.166675













C-13



ANNEX B TO EXHIBIT C

LEGAL DESCRIPTION OF LAND

The Northwest Quarter (NW 1/4) of the Northwest Quarter (NW 1/4) of Section 28,
Township 21 South, Range 61 East, M.D.B. & M.

EXCEPTING from the hereinabove described property that portion of the Northwest
Quarter (NW 1/4) of the Northwest Quarter (NW 1/4) of Section 28, Township 21
South, Range 61 East, M.D.B. & M., more particularly described as follows:

COMMENCING at the Northwest corner of said Section;
THENCE South 87° 36' East a distance of 50.06 feet to a point on the East right
of way line of U.S. Highway No. 91, this point being the true point of
beginning;
THENCE South 87° 36' East along the North line of said Section a distance of
1267.20 feet to a point;
THENCE South 0° 25'00" East a distance of 101.41 feet to a point;
THENCE South 89° 45'02" West a distance of 1265.75 feet to a point;
THENCE North 0° 22'00" West a distance of 159.98 feet to the TRUE POINT OF
BEGINNING.

FURTHER EXCEPTING THEREFROM that portion of the Northwest Quarter (NW 1/4) of
the Northwest Quarter (NW 1/4) of Section 28, Township 21 South, Range 61 East,
M.D.B. & M., as conveyed to the State of Nevada for public highway by Deed dated
December 15, 1952 and recorded August 11, 1953 as Document No. 411231, Clark
County, Nevada Records.

FURTHER EXCEPTING THEREFROM that portion as conveyed to Clark County for road
purposes by Document No. 104313 and recorded April 23, 1957.

FURTHER EXCEPTING THEREFROM the Southerly 30 feet as conveyed to Clark County
for road and public utility purposes by Document No. 551260, and recorded
February 4, 1976 in Book 592 of Official Records, Clark County, Nevada.

FURTHER EXCEPTING THEREFROM any conveyance of record known to Purchaser and any
conveyance in connection with the widening of Reno Road.










C-14


ANNEX C TO EXHIBIT C



QUITCLAIM INTEREST



A. "Gaming Furnishings and Equipment" shall mean all slot machines, electronic
gaming devices, crap tables, blackjack tables, roulette tables, baccarat tables,
and big six wheels, located or to be located in the Tropicana Hotel/Casino, and
all furnishings and equipment to be used in connection with the operation
thereof and which are now on hand or on order, or any replacement of any of the
foregoing.

B. "Gaming Supplies" shall mean all cards, dice, gaming chips and plaques,
tokens, chip racks, dealing shoes, dice cups, dice sticks, layouts, paddles,
roulette balls and other consumable supplies and items to be used in connection
with the gaming operations of the Tropicana Hotel/Casino and which are now on
hand or on order, or any replacement of any of the foregoing.

C. "Quitclaim Interest" shall mean Assignor's entire interest, if any, in the
Tropicana Hotel/Casino and the Lease, in whatever form and to whatever extent
such interest may held by the Assignor. The parties acknowledge that the
Quitclaim Interest includes any interest which the Assignor may have, whether
direct or indirect, in any of the following: (i) the Tropicana Hotel/Casino;
(ii) the lessor's interest under the Lease; (iii) all easements, rights of way,
air rights, privileges, appurtenances and rights, if any, belonging to and
inuring to the benefit of the Tropicana Hotel/Casino, including any land lying
in the bed of any street, road or avenue in front of or adjoining the Tropicana
Hotel/Casino, to the centerline thereof; all rights in and to any strips and
gores; all right, title and interest in and to any award made or to be made with
respect to any taking or for damage by reason of change of grade of any street,
road or right of way; (iv) all the machinery, apparatus, equipment, furniture,
fittings, fixtures and articles of personal property of every kind and nature
whatsoever (except any property owned by any tenant in the Tropicana
Hotel/Casino) owned by the Partnership or located at the Tropicana Hotel/Casino
and in any way used in connection with any present occupation or operation of
the Tropicana Hotel/Casino as a hotel/casino, including, but without limitation
of the generality of the foregoing: (v) Showroom Equipment and Supplies (as
hereinafter defined), (w) Gaming Furnishings and Equipment, (x) Gaming Supplies,
(y) leases to which the Partnership has entered into in connection with or for
the benefit of the Tropicana Hotel/Casino, and (z) printing and stationery,
advertising and promotional literature, stencils, menu stock, upholstery
material, carpets and rugs, all furniture, furnishings, hotel equipment, beds,
bureaus, chiffoniers, chairs, chests, desks, bookcases, tables, curtains,
hangings, pictures, divans, couches, chinaware, glassware, silverware,
ornaments, kitchen utensils, bars, bar fixtures, safes, stoves, ranges,
refrigerators, radios, electrical equipment, lamps, mirrors, heating and
lighting fixtures and equipment, linens, blankets, steam and hot water boilers,
engines, generators, ice machines, cooling systems, air-conditioning machines,
fire prevention and extinguishing apparatus, elevators and fittings, laundry
machines, printing presses, individual motor drives for machines, pipes,
radiators, bathtubs, plumbing fixtures, gas and electric fixtures, and all
similar and/or related articles (excluding the property of any tenants of the
Tropicana Hotel/Casino)

C-15

located in the bedrooms, sitting rooms, bathrooms, boudoirs, halls, closets,
kitchens, dining rooms, bar rooms, offices, lobbies, basements and cellars,
vaults and other portions of the Tropicana Hotel/Casino; (v) all of the good
will in connection with the operation of the Tropicana Hotel/Casino; (vi) any
leases and occupancies entered into by the Partnership in connection with the
ownership or operation of the Tropicana Hotel/Casino; (vii) any customer lists
prepared for the Partnership including lists of transient guests and restaurant
and bar patrons and "high roller" lists; (viii) all stock inventory owned or
paid for by the Partnership and used in connection with the Tropicana
Hotel/Casino and kept at storage facilities not located at the Tropicana
Hotel/Casino; and (ix) Vehicles (as hereinafter defined).

D. "Showroom Equipment and Supplies" shall mean all sets and scenery, costumes,
props and other items of tangible personal property on hand or on order for use
in the production of shows in the showroom of the Tropicana Hotel/Casino.

E. "Vehicles" shall mean all limousines, cars, vans, buses, trucks and other
vehicles used in connection with the Tropicana Hotel/Casino, together with all
equipment, parts and supplies used to service, repair, maintain and equip the
foregoing.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-16

EXHIBIT D



TITLE COMMITMENT

(Please see attached.)



Exhibit D



LAWYERS TITLE OF NEVADA
A Subsidiary of
Lawyers Title Insurance Corporation
1210 S. Valley View
Las Vegas, Nevada 89102
Telephone (702) 385-4141

Lawyers Title Insurance Corp.
708 Third Avenue
New York, New York, 10017

Attention:  Debbie Sollitto


Purchaser/Borrower:







Your No.:
Our No.: 98011014RG
Amendment I


                                                                                                                                                            



Dated as of January 28, 2002 at 7:30 a.m.




IN RESPONSE TO THE ABOVE REFERENCED APPLICATION FOR A POLICY OF TITLE INSURANCE,

LAWYERS TITLE OF NEVADA, INC.

hereby reports that it is prepared to issue, or cause to be issued, as of the
date hereof, a Policy or Policies of Title Insurance describing the land and the
estate or interest therein the estate or interest therein hereinafter set forth,
insuring against loss which may be sustained by reason of any defect, lien or
encumbrance not shown or referred to as an Exception in Schedule B or not
excluded from coverage pursuant to the printed Schedules, Conditions and
Stipulations of said Policy forms.

The printed Exceptions and Exclusions from the coverage of said Policy or
Policies are set forth in the attached list. Copies of the Policy forms should
be read. They are available from the office which issued this report.

THIS REPORT, (AND ANY SUPPLEMENTS OR AMENDMENTS HERETO) IS ISSUED SOLELY FOR THE
PURPOSE OF FACILITATING THE ISSUANCE OF A POLICY OF TITLE INSURANCE AND NO
LIABILITY IS ASSUMED HEREBY. IF IT IS DESIRED THAT LIABILITY BE ASSUMED PRIOR TO
THE ISSUANCE OF A POLICY OF TITLE INSURANCE, A BINDER OR COMMITMENT SHOULD BE
REQUESTED.

The form of Policy of Title Insurance contemplated by this report is:


1.
2.
3.
4.
5.
6.

California Land Title Association Standard Coverage Policy - 1990
American Land Title Association Loan Policy (1 0/1 7/92)
American Land Title Association Owner's Policy (1 0/1 7/92)
American Land Title Association Leasehold Loan Policy (10/17/92)
American Land Title Association Leasehold Owner's Policy (1 0/1 7/92)
Advantage Plus Homeowner's Policy (1998)

[]
[]
[]
[]
[]
[]

 

                                                       


Title Officer, Randy Martorano

D-1

 

LAWYERS TITLE OF NEVADA, INC.
Preliminary Report Continued

Our No.: 98011014RG

SCHEDULE A

The estate or interest in the land hereinafter described or referred to covered
by this report is:



           A FEE










Title to said estate or interest at the date hereof is vested in:

           TROPICANA ENTERPRISES, a Nevada General Partnership













The land referred to in this report is situated in the State of Nevada, County
of Clark and is described as follows:








The Northwest Quarter (NW 1/4) of the Northwest Quarter (NW 1/4) of Section 28,
Township 21 South,
Range 61 East, M.D.B.&M.

EXCEPTING THEREFROM the hereinabove described property that portion of the
Northwest Quarter
(NW 1/4) of the Northwest Quarter (NW 1/4) of Section 28, Township 21 South,
Range 61 East,
M.D.B.&M., more particularly described as follows:

COMMENCING at the Northwest corner of said Section;
THENCE South 87° 36' East a distance of 50.06 feet to a point on the East right
of way line of U.S.
Highway No. 91, this point being the TRUE POINT OF BEGINNING.;
THENCE South 87° 36' East along the North line of said Section a distance of
1267.20 feet to a point;
THENCE South 00° 25'00" East, a distance of 101.41 feet to a point;
THENCE South 89° 45'02" West a distance of 1265.75 feet to a point;
THENCE North 00° 22'00" West, a distance of 159.98 feet to the TRUE POINT OF
BEGINNING.

FURTHER EXCEPTING THEREFROM that portion of the Northwest Quarter (NW 1/4) of
the Northwest Quarter (NW 1/4) of Section 28, Township 21 South, Range 61 East,
M.D.B.&M., as conveyed to the State of Nevada for Public Highway by Deed dated
December 15, 1952 and recorded August 11, 1953 as Document No. 411231, Clark
County Nevada Records.


















D-2



 

LAWYERS TITLE OF NEVADA, INC.
Preliminary Report Continued

Our No.: 98011014RG

SCHEDULE A
Legal Continued


FURTHER EXCEPTING THEREFROM that portion as conveyed to Clark County for road
purposes by Document No. 104313 and recorded April 23, 1957.

FURTHER EXCEPTING THEREFROM the Southerly 30 feet as conveyed to Clark County
for road and public utility purposes by Document No. 262900, recorded February
22, 1973 in Book 303 and by Document No. 551260, recorded February 4, 1976 in
Book 592 of Official Records, Clark County, Nevada.

FURTHER EXCEPTING THEREFROM that portion as deeded to Clark County by Grant,
Bargain, Sale Deed, recorded June 9, 1999 in Book 990609 as Document No. 01394,
Official Records, Clark County, Nevada.

AND FURTHER EXCEPTING THEREFROM that portion as deed to the State of Nevada,
Department of Transportation, by Deed recorded November 24, 1999 in Book 991124
as Document No. 01881, Official Records, Clark County, Nevada.










































D-3



 

LAWYERS TITLE OF NEVADA, INC.
Preliminary Report Continued

Our No.: 98011014RG




SCHEDULE A-1




PLEASE REFER TO THE FOLLOWING "NOTE AND REOUIREMENT SECTION" FOR ANY INFORMATION
NECESSARY TO COMPLETE THIS TRANSACTION:



NOTES AND REQUIREMENTS


1.

As a condition to the issuance of the requested policy(s) of Title Insurance, we
hereby request that we be furnished with the following listed items prior to the
issuance of such Policy(s):


 

A copy of the Partnership Agreement referred to in the Vesting set forth in this
report, and of any amendments and/or modifications thereto.


 

Additional requirements and/or exceptions may be made after review of said
partnership agreement.


2.

This Company will require that a correct ALTA survey of said land, conforming to
the minimum standard requirements of the ALTA/ACSM Land Title Survey be
submitted. It is recommended that the surveyor contact this Company prior to
starting the survey.


3.

There is located on said land a hotel/casino, known as:


 

3801 S. Las Vegas Blvd.
Las Vegas, Nevada.
























D-4



 

LAWYERS TITLE OF NEVADA, INC.
Preliminary Report Continued

Our No.: 98011014RG




SCHEDULE B


AT THE DATE HEREOF EXCEPTIONS TO COVERAGE IN ADDITION TO THE PRINTED EXCEPTIONS
AND IN THE POLICY FORM DESIGNATED ON THE FACE PAGE OF THIS REPORT WOULD BE AS
FOLLOWS:




1.

State and County taxes for the Fiscal Year of 2001-2002; a lien now due and
payable in the total amount
of $1,593,000.50.

 

Assessor's Parcel No.
First Installment of
Second Installment of
Third Installment of
Fourth Installment of


162-28-101-001
$398,250.50 Paid
$398,250.00 Paid
$398,250.00 Paid
$398,250.00 Unpaid, due 1st Monday in March


2.

A Special Assessment by the Improvement District shown below:

 

District No. :
Name:
Term:
Initial Principal:
Current Principal
Due Dates:


Clark County Improvement District No. 97A
Las Vegas Blvd. Median Landscape and Maintenance
1996-2015
$534,960.04
$481,765.14
February 1 and August 1

 

This parcel is being billed and collected by A M G - call 455-6478


3.

A Special Assessment by the Improvement District shown below:

 

District No. :
Name:
Term:
Initial Principal:
Current Principal
Due Dates:


Clark County Improvement District No. 97B
Las Vegas Blvd. Maintenance
1998-2015
$15,176.75
$15,176.75
March 1 and September 1

4.

The lien of supplemental taxes, if any, assessed pursuant to the provision of
Nevada Revised Statute 361.260.


5.

The property described herein is located within the boundaries of the Clark
County Sanitation District
and is subject to any fees that may be charged against property in said
districts.


6.

Water rights, claims or title to water.


7.

Reservations in the Patent from the State of Nevada recorded July 12, 1930 in
Book 16 of Deeds, Page
44 as Document No. 36633, Official Records.
















D-5



 

LAWYERS TITLE OF NEVADA, INC.
Preliminary Report Continued

Our No.: 98011014RG




SCHEDULE B
Continued



8.

An easement for the purpose shown below and rights incidental thereto as set
forth in a document

 

Granted to:
Purpose:
Recorded:


Affects::

SOUTHERN NEVADA POWER COMPANY
Power lines
February 17, 1955
Doc/Inst. No. 35687 of Official Records.

The Westerly Twenty (20) feet of the Easterly Thirty (3) feet of the property
described herein.


9.

An easement for the purpose shown below and rights incidental thereto as set
forth in a document

 

Granted to:
Purpose:
Recorded:


Affects::

COUNTY OF CLARK
Sewage lines
August 7, 1959
Doc/Inst. No. 169692 of Official Records.

The Easterly Fifteen (15) feet to the property described
herein.


10.

A Deed of Trust to secure an indebtedness of the amount shown below, and any
other obligations
secured thereby


 

Amount:
Dated:
Trustor:




Trustee:
Beneficiary:
Recorded:



$7,400,000.00
June 25, 1968
EUGENE JAFFE AND EVELYN JAFFE, his wife; BETTY JANE WEISS
AND ROBERT A. WEISS, her husband; JUDITH JAFFE SEIDEL AND
RICHARD M. SEIDEL, her husband; LYNN SUSAN DOOLEY AND
JOSEPH THOMAS DOOLEY, her husband; JEAN ANN EDWARDS AND
FRANK JAMES EDWARDS III, her husband; and BEN S. JAFFE
TITLE INSURANCE AND TRUST COMPANY, a California corporation
BEN JAFFE
July 1, 1968
Doc/Inst. No. 709115 of Official Records.


 

An agreement to modify the terms and provisions of said deed of trust as therein
provided

 

Executed by:

Recorded:

EUGENE JAFFE, LYNN SUSAN DOOLEY, JEAN ANN EDWARDS,
BEN S. JAFFE, BETTY JAFFE WEISS AND JUDITH JAFFE SEIDEL
June 13, 1983
Doc/Inst. No. 1708846 of Official Records.


 

By the provision of an agreement

 

Recorded:


November 20, 1984
Doc/Inst. No. 1983544 of Official Records.


 

Said instrument was made subordinate to the lien of the document or interest
shown:

Exception No. 21










D-6



 

 

LAWYERS TITLE OF NEVADA, INC.
Preliminary Report Continued

Our No.: 98011014RG




SCHEDULE B
Continued



 

By the provision of an agreement

 

Recorded:

November 20, 1984
Doc/Inst. No. 1983546 of Official Records.


 

Said instrument was made subordinate to the lease shown:
Exception No. 20

By the provision of an agreement

 

Recorded:

August 2, 1989
Book 890802, Doc/Inst. No. 00399 of Official Records.


 

Said instrument was made subordinate to the lien of the document or interest
shown:
Exception No. 21

By the provision of an agreement

 

Dated:
Executed by:
Recorded:

July 31, 1989
TROPICANA ENTERPRISES AND HOTEL RAMADA OF NEVADA
August 2, 1989
Book 890802, Doc/Inst. No. 00400 of Official Records.


 

Said instrument was made subordinate to the lease:
Exception No. 20

A substitution of trustee under said Deed of Trust which names as the
substituted trustee, the following

 

Trustee:
Recorded:

NEVADA TITLE COMPANY, a Nevada corporation
February 26, 1990
Book 900226, Doc/Inst. No. 00314 of Official Records.


 

By the provision of an agreement

 

Recorded:

October 5, 1994
Book 941005, Doc/Inst. No. 00645 of Official Records.


 

Said instrument was made subordinate to the lien of the document or interest
shown:
Exception No. 21

By the provision of an agreement

 

Recorded:

October 5, 1994
Book 941005, Doc/Inst. No. 00646 of Official Records.


 

Said instrument was made subordinate to the lien of the document or interest
shown:
Exception No. 21

A Partial Reconveyance, recorded June 7, 1999 in Book 990607 as Document No.
00004, Official
Records.

A Partial Reconveyance, recorded February 3, 2002 in Book 20020203 as Document
No. 00008, Official
Records.








D-7



 

LAWYERS TITLE OF NEVADA, INC.
Preliminary Report Continued

Our No.: 98011014RG




SCHEDULE B
Continued



11.

An easement for the purpose shown below and rights incidental thereto as set
forth in a document

 

Granted to:

Purpose:
Recorded:


Affects::

SOUTHERN NEVADA TELEPHONE DIVISION, CENTRAL
TELEPHONE COMPANY
Power and communication lines
July 10, 1968
Doc/Inst. No. 710405 of Official Records.

A strip of land 10.0 feet in width being 5.0 feet on each
side of the following described centerlines:

BEGINNING at a point on the East line of the Northwest Quarter (NW 1/4) of the
Northwest Quarter (NW 1/4) of said Section 28, a distance of 60.0 feet South of
the centerline of Tropicana Avenue and also being 10.0 feet South of the South
right of way line of said Tropicana Avenue; thence in a Westerly direction
parallel to the centerline of said Tropicana Avenue to a point on the West line
of the Northwest Quarter (NW 1/4) of the Northwest Quarter (NW 1/4) of said
Section 28 the point of termination. Excepting all those portions dedicated for
road purposes.


 

It is further agreed that this grant be used for underground facilities only.


12.

An easement for the purpose shown below and rights incidental thereto as set
forth in a document

 

Granted to:
Purpose:
Recorded:


COUNTY OF CLARK
Perpetual avigation
October 19, 1973
Doc/Inst. No. 333226 of Official Records.


13.

An easement for the purpose shown below and rights incidental thereto as set
forth in a document

 

Granted to:
Purpose:
Recorded:


Affects:

LAS VEGAS VALLEY WATER DISTRICT
Pipelines for conducting water
December 22, 1977
Doc/Inst. No. 785701 of Official Records.

Commencing at the Bureau of Land Management railroad spike
marking the Northwest corner of Section 28, Township 21
South, Range 61 East, M.D.B.&M., Clark County, Nevada:


 

Thence South 87° 36'00" East along the North line of said Section 28, a distance
of 50.06 feet to a point on the East right-of-way line of U.S. Highway No. 91;
thence South 00° 22'00" East along said East right-of-way line a distance of
367.66 feet to the TRUE POINT OF BEGINNING; thence North 89° 38'00" East a
distance of 15.00 feet to a point; thence South 00° 22'00" East a distance of
10.00 feet to a point; thence South 89° 38'00" West a distance of 15.00 feet to
a point; thence South 00° 22'00" West a distance of 10.00 feet to the TRUE POINT
OF BEGINNING.












D-8



 

LAWYERS TITLE OF NEVADA, INC.
Preliminary Report Continued

Our No.: 98011014RG




SCHEDULE B
Continued



14.

Terms, covenants and provisions of that certain "Agreement for Electric Service
Within a Building" and
the effect of any failure to comply with same

 

Between:
Recorded:

NEVADA POWER COMPANY AND EUGENE JAFFE
April 11, 1978
Doc/Inst. No. 830313 of Official Records.


15.

An easement for the purpose shown below and rights incidental thereto as set
forth in a document

 

Granted to:
Purpose:
Recorded:


Affects:

NEVADA POWER COMPANY
Power lines
May 10, 1978
Doc/Inst. No. 844595 of Official Records.

A strip of land 10.00 feet in width, being 5.00 feet on each
side of the following described centerline:


 

COMMENCING at the Northwest corner of said Section 28; thence South 87° 36'00"
East, along the North line of said Section 28, 1317.26 feet; thence South 00°
25'00" East, 101.41 feet to Grantor's Northeast property corner; thence South
18° 58'25" West, 85.40 feet to the POINT OF BEGINNING; thence North 61° 27'56"
West, 161.10 feet; thence South 89° 35'00" West, 734.50 feet; thence South 83°
57'50" West, 105.50 feet; thence South 87° 21'50" West, 97.00 feet; thence North
86° 08'10" West, 97.00 feet to a point of curvature of a curve to the left whose
tangent bears the last described course; thence along said curve, whose radius
is 62.00 feet, through a central angle of 83° 28'20", an arc length of 90.33
feet; thence South 04° 05'30" West, 113.90 feet; thence South 25° 39'50" East,
57.00 feet; thence South 69° 51'00" East, 28.80 feet; thence South 06° 05'30"
West, 6.90 feet to a point hereinafter designated as Point "A" said Point "A"
also being the point of ending.

ALSO:

A parcel of land more particularly described as follows:

BEGINNING at aforementioned Point "A"; thence South 83° 54'30" East, 8.00 feet;
thence South 38o54'30" East, 16.00 feet; thence South 51o05'30" West, 22.63
feet; thence North 38o54'30" West, 16.00 feet; thence North 06o05'30" East,
16.00 feet; thence South 83o54'30" East, 8.00 feet to the point of beginning.

AND

A strip of land 10.00 feet in width, being 5.00 feet on each side of the
following describe centerline:

COMMENCING at Grantor's aforementioned North property corner; thence South
00o25'00" East, along Grantor's East property line, 39.00 feet; thence South
89o35'00" West, 17.00 feet to the POINT OF BEGINNING; thence South 59o39'39"
West, 101.60 feet; thence South 80o12'21" East, 133.40 feet to the point of
ending.













D-9



 

LAWYERS TITLE OF NEVADA, INC.
Preliminary Report Continued

Our No.: 98011014RG




SCHEDULE B
Continued



           FURTHER right of ingress and egress to and over said parcel(s);
together with permission to cut and            trim brush and trees, as deemed
necessary, to insure safe and proper operation of said line or lines.


16.

Terms, covenants and provisions of that certain "Agreement" and the effect of
any failure to comply with
same

 

Recorded:

May 2, 1980
Doc/Inst. No. 1181748 of Official Records.


17.

An easement for the purpose shown below and rights incidental thereto as set
forth in a document

 

Granted to:
Purpose:
Recorded:


Affects:

LAS VEGAS VALLEY WATER DISTRICT
Pipelines for conducting water
October 10, 1980
Doc/Inst. No. 1253882 of Official Records.

Commencing at the Southeast corner of said Northwest Quarter (NW 1/4) of the
Northwest Quarter (NW 1/4) of Section 28;


 

Thence North 88o49'00" West along the South line of said Northwest Quarter (NW
1/4) of the Northwest Quarter (NW 1/4) of Section 28, a distance of 230.00 feet;
thence departing from said South line North 01o11'00" East a distance of 35.00
feet to the TRUE POINT OF BEGINNING; thence continuing North 01o11'00" East a
distance of 10.00 feet; thence North 88o49'00" West a distance of 20.00 feet;
thence South 01o11'00" West a distance of 10.00 feet; thence South 88o49'00'
East a distance of 20.00 feet to the TRUE POINT OF BEGINNING.


18.

An easement for the purpose shown below and rights incidental thereto as set
forth in a document

 

Granted to:
Purpose:
Recorded:


Affects:

LAS VEGAS VALLEY WATER DISTRICT
Pipelines for conducting water
October 10, 1980
Doc/Inst. No. 1253882 of Official Records.

That portion of the Northwest Quarter (NW 1/4) of the Northwest Quarter
(NW 1/4) of Section 28, Township 21 South, Range 61 East, M.D.B.&M.,
Clark County, Nevada, described as follows:


 

COMMENCING at the Southeast corner of said Northwest Quarter (NW 1/4) of the
Northwest Quarter (NW 1/4) of Section 28; thence North 88o49'00" West along the
South line of said Northwest Quarter (NW 1/4) of the Northwest Quarter (NW 1/4)
of Section 28 a distance of 230.00 feet; thence departing from said South line
North 01o11'00" East a distance of 35.00 feet to the TRUE POINT OF BEGINNING;
thence continuing North 01o11'00" East a distance of 10.00 feet; thence North
88o49'00": West a distance of 20.00 feet; thence South 01o11'00" West a distance
of 10.00 feet; thence South 88o49'00" East a distance of 20.00 feet to the TRUE
POINT OF BEGINNING. Containing 200 square feet, more or less.













D-10



 

LAWYERS TITLE OF NEVADA, INC.
Preliminary Report Continued

Our No.: 98011014RG




SCHEDULE B
Continued



19.

Terms, covenants and provisions of that certain "Agreement Relating to Exercise
of Reserved Right-of-Way" and the effect of any failure to comply with same


 

Between:
Recorded:

THE UNITED STATES OF AMERICA AND TROPICANA ENTERPRISES
March 18, 1983
Doc/Inst. No. 1664147 of Official Records.


20.

An unrecorded lease with certain terms, covenants, conditions and provisions set
forth therein.

 

Dated:
Lessor:
Lessee:
Disclosed by:
Recorded:


November 19, 1984
TROPICANA ENTERPRISES, a Nevada general partnership
HOTEL RAMADA OF NEVADA, a Nevada corporation
Memorandum of Amended and Restated Lease (Tropicana Hotel Casino)
November 20, 1984
Book 2024, Doc/Inst. 1983542 of Official Records.


 

The present ownership of the leasehold created by said lease and other matters
affecting the interest of the lessee are not shown herein.


21.

A Deed of Trust to secure an indebtedness of the amount shown below, and any
other obligations secured thereby

 

Amount:
Dated:
Trustor:

Trustee:
Beneficiary:


Recorded:


$67,500,000.00
November 19, 1984
TROPICANA ENTERPRISES, a Nevada general partnership, HOTEL
RAMANDA OF NEVADA, a Nevada corporation
NEVADA TITLE COMPANY, a Nevada corporation
FIRST INTERSTATE BANK OF NEVADA, N.A.; THE VALLEY
NATIONAL BANK OF ARIZONA; CALIFORNIA CANADIAN BANK;
INTERFIRST BANK DALLAS, N.A., HORIZON FINANCIAL, F.A.
November 20, 1984
Book , Doc/Inst. No. 1983548 of Official Records.


 

An assignment of the beneficial interest under said deed of trust which names

 

From:
To:
Recorded:

HORIZON FINANCIAL, F.A.
INTERFIRST BANK DALLAS N.A. all of its undivided 11.11111% interest
March 5, 1986
Book 860305, Doc/Inst. No. 00463 of Official Records.


 

An assignment of the beneficial interest under said deed of trust which names

 

An Assignee:



Recorded:

FIRST INTERSTATE BANK OF NEVADA, N.A., THE VALLEY
NATIONAL BANK OF ARIZONA, CANADIAN IMPERIAL BANK OF
COMMERCE (CALIFORNIA), SECURITY PACIFIC NATIONAL BANK,
AND AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED
September 11, 1986
Book 860911, Doc/Inst. No. 00268 of Official Records.












D-11



 

LAWYERS TITLE OF NEVADA, INC.
Preliminary Report Continued

Our No.: 98011014RG




SCHEDULE B
Continued



 

An additional advance secured by said deed of trust, as disclosed by an
instrument

 

Amount:
Recorded:

$10,462,653.83
September 11, 1986
Book 860911, Doc/Inst. No. 00268 of Official Records.


 

An assignment of the beneficial interest under said deed of trust which names

 

From:
To:


Recorded:


AUSTRALIA & NEW ZEALAND BANKING GROUP LIMITED
THE VALLEY NATIONAL BANK OF ARIZONA AND FIRST
INTERSTATE BANK OF NEVADA, NA., all of its right, title and
interest being an undivided 13.42008% interest
August 2, 1989
Book 890802, Doc/Inst. No. 00389 of Official Records.


 

An assignment of the beneficial interest under said deed of trust which names

 

From:
To:


Recorded:


SECURITY PACIFIC NATIONAL BANK
THE VALLEY NATIONAL BANK OF ARIZONA AND FIRST
INTERSTATE BANK OF NEVADA, N.A., all of its right, title and interest,
being an undivided 16.03332% interest
August 2, 1989
Book 890802, Doc/Inst. No. 00392 of Official Records.


 

An assignment of the beneficial interest under said deed of trust which names

 

From:
To:


Recorded:


CANADIAN IMPERIAL BANK OF COMMERCE (CALIFORNIA)
THE VALLEY NATIONAL BANK OF ARIZONA AND FIRST
INTERSTATE BANK OF NEVADA, NA., all of its right, title and interest,
being an undivided 25.65331% interest
August 2, 1989
Book 890802, Doc/Inst. No. 00395 of Official Records.


 

An agreement to modify the terms and provisions of said deed of trust as therein
provided

 

Executed by:

Recorded:

TROPICANA ENTERPRISES, a Nevada general partnership and
HOTEL RAMADA OF NEVADA, a Nevada corporation
August 2, 1989
Book 890802, Doc/Inst. No. 00398 of Official Records.


 

An assignment of the beneficial interest under said deed of trust which names

 

From:


To:

Recorded:

BANK ONE, ARIZONA, N.A., a national banking association ("BOA"),
successor by merger to THE VALLEY NATIONAL BANK OF ARIZONA,
AND FIRST INTERESTATE BANK OF NEVADA, N.A. "Assignors"
BANK OF AMERICA NATIONAL TRUST AND SAVINGS
ASSOCIATION, a national banking association
October 5, 1994
Book 941005, Doc/Inst. No. 00641 of Official Records.











D-12



 

LAWYERS TITLE OF NEVADA, INC.
Preliminary Report Continued

Our No.: 98011014RG




SCHEDULE B
Continued



 

An Amended and Restated Deed of Trust and Security Agreement with Assignment of
Rents

 

Executed by:



Recorded:

TROPICANA ENTERPRISES, a Nevada general partnership, HOTEL
RAMADA OF NEVADA, a Nevada corporation, NEVADA TITLE
COMPANY, a Nevada corporation and BANK OF AMERICA NATIONAL
TRUST AND SAVINGS ASSOCIATION, as Managing Agent
October 5, 1994
Book 941005, Doc/Inst. No. 00644 of Official Records
.

 

First Amendment to Amended and Restated Deed of Trust and Security Agreement
with Assignments of Rents

 

Executed by:

Recorded:

Tropicana Enterprises, a Nevada general partnership; Hotel Ramada of
Nevada and Bank of America National Trust and Savings Association
May 28, 1998
Book 980528, Doc/Inst. No. 02031 of Official Records.


 

A substitution of trustee under said Deed of Trust which names as the
substituted trustee, the following

 

Trustee:

Recorded:

Bank of America National Trust and Savings Association, a National Banking
Association
June 9, 1999
Book 990609, Doc/Inst. No. 01391 of Official Records.


 

A Partial Reconveyance, recorded June 9, 1999 in Book 990609 as Document No.
01392, Official Records, Clark County, Nevada.

A Partial Reconveyance, recorded February 9, 2000 in Book 20000209 as Document
No. 00052, Official Records, Clark County, Nevada.


22.

A financing statement filed in the Of f ice of the County Recorder, showing

 

Debtor:

Secured Party:
Recorded:



TROPICANA ENTERPRISES, a Nevada general partnership, HOTEL
RAMADA OF NEVADA, a Nevada general partnership
TROPICANA HOTEL AND CASINO
November 20, 1984
Doc/Inst. No. 1983549 of Official Records


 

A change to the above financing statement was filed

 

Recorded:

March 5, 1986
Book 860305, Doc/Inst. No.00465
Nature of change: Assignment to INTERFIRST BANK DALLAS, N.A. an
undivided 11.11111% interest.
















D-13



 

LAWYERS TITLE OF NEVADA, INC.
Preliminary Report Continued

Our No.: 98011014RG




SCHEDULE B
Continued



 

A change to the above financing statement was filed

 

Recorded:

September 11, 1986
Book 860911, Doc/Inst. No.00269
Nature of change: Assignment to FIRST INTERSTATE BANK OF
NEVADA, N.A.; THE VALLEY NATIONAL BANK OF ARIZONA;
CANADIAN IMPERIAL BANK OF COMMERCE (CALIFORNIA);
SECURITY PACIFIC NATIONAL BANK AND AUSTRALIA & NEW
ZEALAND BANKING GROUP LIMITED.


 

A change to the above financing statement was filed

 

Recorded:

August 2, 1989
Book 890802, Doc/Inst. No.00391
Nature of change: Assignment to THE VALLEY NATIONAL BANK OF
ARIZONA AND FIRST INTERSTATE BANK OF NEVADA, N.A. an
undivided 13.42008% interest.


 

A change to the above financing statement was filed

 

Recorded:

August 2, 1989
Book 890802, Doc/Inst. No.00394
Nature of change: Assignment to THE VALLEY NATIONAL BANK OF
ARIZONA AND FIRST INTERSTATE BANK OF NEVADA, N.A. an
undivided 16.03332% interest.


 

A change to the above financing statement was filed

 

Recorded:

August 2, 1989
Book 890802, Doc/Inst. No.00397
Nature of change: Assignment to THE VALLEY NATIONAL BANK OF
ARIZONA AND FIRST INTERSTATE BANK OF NEVADA, N.A. an
undivided 25.65331% interest.


 

A change to the above financing statement was filed

 

Recorded:

August 2, 1989
Book 890802, Doc/Inst. No.00404
Nature of change: Continuation.


 

A change to the above financing statement was filed

 

Recorded:

October 5, 1994
Book 941005, Doc/Inst. No.00649
Nature of change: Assignment to BANK OF AMERICA NATIONAL
TRUST AND SAVINGS ASSOCIATION, as Managing Agent an undivided
50.00% interest.


 

A change to the above financing statement was filed

 

Recorded:

October 5, 1994
Book 941005, Doc/Inst. No.00650
Nature of change: Assignment to BANK OF AMERICA NATIONAL
TRUST AND SAVINGS ASSOCIATION, as Managing Agent.








D-14



 

LAWYERS TITLE OF NEVADA, INC.
Preliminary Report Continued

Our No.: 98011014RG




SCHEDULE B
Continued



 

A change to the above financing statement was filed

 

Recorded:

October 5, 1994
Book 941005, Doc/Inst. No.00651
Nature of change: Continuation.


 

A change to the above financing statement was filed

 

Recorded:

October 5, 1994
Book 941005, Doc/Inst. No.00652
Nature of change: Amendment.


 

A change to the above financing statement was filed

 

Recorded:

April 8, 1997
Book 970408, Doc/Inst. No.00848
Nature of change: Release.


 

A change to the above financing statement was filed

 

Recorded:

October 13, 1997
Book 971013, Doc/Inst. No.01108
Nature of change: Release.


 

A change to the above financing statement was filed

 

Recorded:

December 2, 1997
Book 971202, Doc/Inst. No.01686
Nature of change: Release.


 

A change to the above financing statement was filed

 

Recorded:

May 28, 1998
Book 980528, Doc/Inst. No.02037
Nature of change: Assignment.


 

A change to the above financing statement was filed

 

Recorded:

June 9, 1999
Book 990609, Doc/Inst. No.01393
Nature of change: Release.


 

A change to the above financing statement was filed

 

Recorded:

July 13, 1999
Book 990713, Doc/Inst. No.01056
Nature of change: Continuation.
















D-15



 

LAWYERS TITLE OF NEVADA, INC.
Preliminary Report Continued

Our No.: 98011014RG




SCHEDULE B
Continued



23.

An assignment of all the moneys due or to become due as rental, as additional
security for the obligations secured by deed of trust

 

Recorded:


Assigned to:


By Assignment
Recorded :

November 20, 1984
Doc/Inst 1983548 of Official Records.

FIRST INTERSTATE BANK OF NEVADA, N.A.; THE VALLEY
NATIONAL BANK OF ARIZONA; CALIFORNIA CANADIAN BANK;
INTERFIRST BANK DALLAS, N.A. AND HORIZON FINANCIAL, F.A.

November 20, 1984
Book 2024, Doc/Inst 1983550 of Official Records
.

 

Terms, covenants and provisions of that certain "Memorandum and Notice of
Assignments" and the effect of any failure to comply with same

 

Between:


Recorded:

AUSTRALIA & NEW ZEALAND BANKING GROUP LIMITED AND
THE VALLEY NATIONAL BANK OF ARIZONA AND FIRST
INTERSTATE BANK OF NEVADA, N.A.
August 2, 1989
Book 890802, Doc/Inst. No. 00390 of Official Records.


 

Terms, covenants and provisions of that certain "Memorandum and Notice of
Assignments" and the effect of any failure to comply with same

 

Between:


Recorded:

SECURITY PACIFIC NATIONAL BANK AND THE VALLEY
NATIONAL BANK OF ARIZONA AND FIRST INTERSTATE BANK OF
NEVADA, N.A.
August 2, 1989
Book 890802, Doc/Inst. No. 00393 of Official Records.


 

Terms, covenants and provisions of that certain "Memorandum and Notice of
Assignments" and the effect of any failure to comply with same

 

Between:


Recorded:

CANADIAN IMPERIAL BANK OF COMMERCE (CALIFORNIA) AND
THE VALLEY NATIONAL BANK OF ARIZONA AND FIRST
INTERSTATE BANK OF NEVADA, N.A.
August 2, 1989
Book 890802, Doc/Inst. No. 00396 of Official Records.


 

Terms, covenants and provisions of that certain "Memorandum and Notice of
Assignments" and the effect of any failure to comply with same

 

Between:




Recorded:

BANK ONE, ARIZONA, N.A., a National banking association ("BOA"),
successor by merger to the VALLEY NATIONAL BANK OF ARIZONA
AND FIRST INTERESTATE BANK OF NEVADA, NA. (Assignors) and
BANK OF AMERICA NATIONAL TRUST AND SAVINGS ASSOCIATION, a national banking
association (Assignee)
October 5, 1994
Book 941005, Doc/Inst. No. 00642 of Official Records.










D-16



 

LAWYERS TITLE OF NEVADA, INC.
Preliminary Report Continued

Our No.: 98011014RG




SCHEDULE B
Continued



24.

A collateral assignment of all the moneys due or to become due as rental, as
additional security for the obligations secured by deed of trust

 

Recorded:


Assigned to:


By Assignment
Recorded :

November 20, 1984
Doc/Inst 1983548 of Official Records.

FIRST INTERSTATE BANK OF NEVADA, N.A.; THE VALLEY
NATIONAL BANK OF ARIZONA; CALIFORNIA CANADIAN BANK;
INTERFIRST BANK DALLAS, N.A. AND HORIZON FINANCIAL, F.A.

November 20, 1984
Book 2024, Doc/Inst 1983551 of Official Records.


 

Terms, covenants and provisions of that certain "Memorandum and Notice of
Assignments" and the effect of any failure to comply with same

 

Between:


Recorded:

AUSTRALIA & NEW ZEALAND BANKING GROUP LIMITED AND
THE VALLEY NATIONAL BANK OF ARIZONA AND FIRST
INTERSTATE BANK OF NEVADA, N.A.
August 2, 1989
Book 890802, Doc/Inst. No. 00390 of Official Records.


 

Terms, covenants and provisions of that certain "Memorandum and Notice of
Assignments" and the effect of any failure to comply with same

 

Between:


Recorded:

SECURITY PACIFIC NATIONAL BANK AND THE VALLEY
NATIONAL BANK OF ARIZONA AND FIRST INTERSTATE BANK OF
NEVADA, N.A.
August 2, 1989
Book 890802, Doc/Inst. No. 00393 of Official Records.


 

Terms, covenants and provisions of that certain "Memorandum and Notice of
Assignments" and the effect of any failure to comply with same

 

Between:


Recorded:

CANADIAN IMPERIAL BANK OF COMMERCE (CALIFORNIA) AND
THE VALLEY NATIONAL BANK OF ARIZONA AND FIRST
INTERSTATE BANK OF NEVADA, N.A.
August 2, 1989
Book 890802, Doc/Inst. No. 00396 of Official Records.


 

Terms, covenants and provisions of that certain "Memorandum and Notice of
Assignments" and the effect of any failure to comply with same

 

Between:




Recorded:

BANK ONE, ARIZONA, N.A., a National banking association ("BOA"),
successor by merger to the VALLEY NATIONAL BANK OF ARIZONA
AND FIRST INTERESTATE BANK OF NEVADA, N.A. (Assignors) and
BANK OF AMERICA NATIONAL TRUST AND SAVINGS
ASSOCIATION, a national banking association (Assignee)
October 5, 1994
Book 941005, Doc/Inst. No. 00642 of Official Records.










D-17



 

LAWYERS TITLE OF NEVADA, INC.
Preliminary Report Continued

Our No.: 98011014RG




SCHEDULE B
Continued



25.

An easement for the purpose shown below and rights incidental thereto as set
forth in a document

 

Granted to:
Purpose:
Recorded:


Affects:

LAS VEGAS VALLEY WATER DISTRICT
Pipelines for conducting water
December 21, 1984
Book 2039, Doc/Inst. No. 1998694 of Official Records.

An easement described as follows:


 

BEGINNING at the a point on the Northerly line of Reno Avenue from which the
Northwest corner of said Section 28 bears North 35° 59'30" West, a distance of
1695.68 feet, said point being located North 88° 42'33" West, a distance of
327.00 feet from the East line of the Northwest Quarter (NW 1/4) of the
Northwest Quarter (NW 1/4) of said Section 28; thence North 88° 42'33" West,
along the Northerly line of said Reno Avenue, a distance of 10.00 feet; thence
North 01° 17'27" East, a distance of 20.00 feet; thence South 88° 42'33" East, a
distance of 10.00 feet; thence South 01° 17'27" West, a distance of 20.00 feet
to the Point of Beginning. Said parcel contains an area of approximately .005
acres.


26.

An easement for the purpose shown below and rights incidental thereto as set
forth in a document.

 

Granted to:
Purpose:

Recorded:


Affects:

CLARK COUNTY
The purpose of trenching, laying constructing, inspecting, maintaining and
repairing traffic signal appurtenances
February 22, 1985
Book 2067, Doc/Inst. No. 2026678 of Official Records.

An easement described as follows:


 

BEGINNING at a point which is 74.50 feet right of highway engineers station "03"
8+39.99,from which the Northwest corner of said Section 28 bears North 77°
35'36" West, a distance of 856.81 feet; thence North 89° 48'52" East, parallel
to the Southerly line of Tropicana Avenue, a distance of 45.00 feet; thence
South 00° 11'08" East, a distance of 60.00 feet; thence South 89° 48'52" West, a
distance of 45.00 feet; thence North 00° 11'08" West, a distance of 60.00 feet
to the Point of Beginning.


27.

Terms, covenants and provisions of that certain "Order" and the effect of any
failure to comply with
same

 

Recorded:

March 1, 1985
Book 2071, Doc/Inst. No. 2030253 of Official Records.


28.

An easement for the purpose shown below and rights incidental thereto as set
forth in a document

 

Granted to:
Purpose:
Recorded:


Affects:

LAS VEGAS VALLEY WATER DISTRICT
Pipelines for conducting water
May 10, 1985
Book 2108, Doc/Inst. No. 2067411 of Official Records.

An easement described as follows:














D-18



 

LAWYERS TITLE OF NEVADA, INC.
Preliminary Report Continued

Our No.: 98011014RG




SCHEDULE B
Continued



 

BEGINNING at the a point on the Southerly line of Tropicana Avenue from which
the Northwest corner of said Section 28 bears North 81° 06'58" West, a distance
of 1029.57 feet, said point being located South 89° 48'52" West, a distance of
300.00 feet from the East line of the Northwest Quarter (NW 1/4) of the
Northwest Quarter (1/4) of said Section 28; thence South 89° 48'52" West, along
the Southerly line of said Tropicana Avenue, a distance of 10.00 feet; thence
South 00° 11'08" East, a distance of 20.00 feet; thence North 89° 48'52" East, a
distance of 10.00 feet; thence North 00° 11'08" West, a distance of 20.00 feet
to the Point of Beginning. Said easement contains an area of approximately .005
acres.


29.

An easement for the purpose shown below and rights incidental thereto as set
forth in a document.

 

Granted to:
Purpose:
Recorded:


Affects:

Centerline 1:

NEVADA POWER COMPANY
Power lines
June 3, 1985
Book 2119, Doc/Inst. No. 2078968 of Official Records.

Strips of land 6.00 feet in width being 3.00 feet on each side of the following
described centerline:



 

COMMENCING at the Northwest (NW) corner of said Section 28; thence South 87°
36'00" East, along
the North line thereof, 1317.20 feet; thence South 00° 25'00" East, 101.41 feet
to the Northeast (NE)
corner of Grantor's property; thence continuing South 00° 25'00" East, 728.01
feet; thence South
89° 35'00" West, 24.72 feet to the POINT OF BEGINNING; thence North 61° 18'11"
West, 50.82 feet;
thence North 70° 29'02" West, 162.33 feet; thence South 64° 37'47" West, 23.22
feet to a point hereinafter
designated as Point "A"; thence South 46° 25'12" West, 12.00 feet; thence North
43° 34'48" West, 12.00
feet to the point of ending.

The sideline boundaries of said strip are to be lengthened or shortened so as to
intersect at all angle
points.

Centerline 2:

BEGINNING at the aforementioned Point "A"; thence North 46° 25'12" East, 6.00
feet to the point of
ending.
EXCEPTING THEREFROM any portion of said strips lying within building outlines.


30.

An easement for the purpose shown below and rights incidental thereto as set
forth in a document

 

Granted to:
Purpose:
Recorded:


Affects:

NEVADA POWER COMPANY
Power lines
May 16, 1988
Book 880516, Doc/Inst. No. 00633 of Official Records.

A strip of land 10.00 feet in width, being 5.00 feet on each side of the
following described centerline:












D-19



 

LAWYERS TITLE OF NEVADA, INC.
Preliminary Report Continued

Our No.: 98011014RG




SCHEDULE B
Continued



 

COMMENCING at the Northwest (NW) corner of the Northwest Quarter of the
Northwest Quarter (NW 1/4 NW 1/4) of said Section 28; thence South 00° 25'00"
East, along the East line of the Northwest Quarter of the Northwest Quarter (NW
1/4 NW 1/4) of said Section 28, a distance of 101.41 feet to Grantor's Northeast
(NE) property corner; thence South 89° 42'29" West, along Grantor's North
property line, 1147.17 feet to the POINT OF BEGINNING; thence South 00° 17'31"
East, 20.64 feet to the point of ending.


31.

Terms, covenants and provisions of that certain "License Agreement" and the
effect of any failure to comply with same

 

Between:


Recorded:


AZTAR CORPORATION, a Delaware corporation, ADAMAR OF
NEVADA, a Nevada corporation and HOTEL RAMADA OF NEVADA, a
Nevada corporation
August 2, 1989
Book 890802, Doc/Inst. No. 00403 of Official Records.


 

Terms, covenants and provisions of that certain "Assignment and Amendment of
License Agreement"
and the effect of any failure to comply with same

 

Between:







Recorded:


BANK ONE, ARIZONA, NA., a national banking association ("BOA"),
successor by merger to THE VALLEY NATIONAL BANK OF ARIZONA
AND FIRST INTERSTATE BANK OF NEVADA, N.A. (Assignors),
AZTAR CORPORATION, a Delaware corporation ("Aztar"), TROPICANA
ENTERPRISES, a Nevada general partnership ("TE"), HOTEL RAMADA
OF NEVADA, a Nevada corporation ("HRH") AND BANK OF AMERICA
NATIONAL TRUST AND SAVING ASSOCIATION, a national banking
association (Assignee)
October 5, 1994
Book 941005, Doc/Inst. No. 00643 of Official Records.

 

Terms, covenants and provisions of that certain "Assignment and Amendment of
License Agreement"
and the effect of any failure to comply with same

 

Between:







Recorded:


BANK ONE, ARIZONA, N.A., a national banking association ("BOA"),
successor by merger to THE VALLEY NATIONAL BANK OF ARIZONA
AND FIRST INTERSTATE BANK OF NEVADA, N.A. (Assignors),
AZTAR CORPORATION, a Delaware corporation ("Aztar") , TROPICANA
ENTERPRISES, a Nevada general partnership ("TE"), HOTEL RAMADA
OF NEVADA, a Nevada corporation ("HRH") AND BANK OF AMERICA
NATIONAL TRUST AND SAVING ASSOCIATION, a national banking
association (Assignee)
October 25, 1994
Book 941025, Doc/Inst. No. 01066 of Official Records.


 

A Second Amendment to License Agreement, by and between Aztar Corporation, a
Delaware corporation; Tropicana Enterprises, a Nevada general partnership and
Hotel Ramada of Nevada, a Nevada corporation and Bank of America National Trust
and Savings Association, recorded May 28, 1998 in Book 980528 as Document No.
02032, Official Records.











D-20



 

LAWYERS TITLE OF NEVADA, INC.
Preliminary Report Continued

Our No.: 98011014RG




SCHEDULE B
Continued



32.

An easement for the purpose shown below and rights incidental thereto as set
forth in a document

 

Granted to:

Purpose:
Recorded:


Affects

NEVADA POWER COMPANY AND CENTRAL TELEPHONE
COMPANY
Power and communication lines
November 1, 1989
Book 891101, Doc/Inst. No. 00695 of Official Records.

A strip of land 10.00 feet in width, being 5.00 feet on each
side of the following described centerline:


 

COMMENCING at the Northwest (NW) corner of said Section 28; thence South 87°
36'00" East, along the North line of said Section 28, a distance of 1317.26
feet; thence South 00° 25'00" East, 101.41 feet to a point on the South line of
Tropicana Avenue, being the Northeast (NE) corner of Grantor's property; thence
South 89° 45'02" West, along the South line of Tropicana Avenue, 5.00 feet to
the POINT OF BEGINNING; thence South 00° 25'00" East, parallel with and 5.00
feet West of Grantor's East property line, 317.00 feet to the point of ending

The sideline boundaries of said strip are to be lengthened or shortened so as to
begin on the South right of way line of Tropicana Avenue.


33.

An easement for the purpose shown below and rights incidental thereto as set
forth in a document

 

Granted to:
Purpose:
Recorded:


Affects

Centerline 1:


NEVADA POWER COMPANY
Power lines
September 21, 1990
Book 900921, Doc/Inst. No. 00844 of Official Records.

Described as follows:


 

A strip of land 10.00 feet in width, being 5.00 feet on each side of the
following described centerline:

COMMENCING at the Northwest (NW ) corner of said Section 28; thence South 00°
23'56" East, along the West line of said Section 28, a distance of 448.84 feet;
thence North 89° 36'04" East, 50.00 feet to a point on the East right of way
line of U.S. Highway No. 91, being the POINT OF BEGINNING; thence continuing
North 89° 36'04" East, 6.00 feet to a point thereinafter referred to a Point
"A", being the point of ending.

Centerline 2:

A strip of land 6.00 feet in width, being 3.00 feet on each side of the
following described centerline:














D-21



 

LAWYERS TITLE OF NEVADA, INC.
Preliminary Report Continued

Our No.: 98011014RG




SCHEDULE B
Continued



 

BEGINNING at Point "A"; thence North 58° 36'22" East, 55.94 feet to the point of
ending.
EXCEPTING THEREFROM any portion lying within building outlies


34.

Terms, covenants and provisions of that certain "Multi-Use License (Nevada
Department of
Transportation) and the effect of any failure to comply with same

 

Between:
Recorded:



TROPICANA ENTERPRISES AND THE STATE OF NEVADA
December 10, 1990
Book 901210, Doc/Inst. No. 00622 of Official Records.


35.

A pending Special Assessment for the District shown below. When Notice of the
assessment is recorded
with the County Recorder, the assessment shall become a lien on said land.

 

District:
Disclosed by:
Recorded:

Recorded:

Recorded:


City of Las Vegas S.I.D. No. 97B
Preliminary Assessment Roll
October 10, 1994
Book 941010, Doc/Inst. No. 01177 of Official Records.
January 20, 2001
Book 20010120, Doc/Inst. No. 00715 of Official Records.
February 12, 2001
Book 20010212, Doc/Inst. No. 00518 of Official Records.


36.

An unrecorded sublease with certain terms, covenants, conditions and provisions
set forth therein

 

Dated:
Lessor:

Lessee:

Disclosed by:
Recorded:


December 1, 1995
HOTEL RAMADA OF NEVADA d/b/a TROPICANA RESORT AND
CASINO
CENTEL CELLULAR COMPANY OF NEVADA LIMITED
PARTNERSHIP
Memorandum of Lease Agreement
January 11, 1996
Book 960111, Doc/Inst. 00261 of Official Records.


 

The present ownership of the leasehold created by said lease and other matters
affecting the interest of the lessee are not shown herein.

Terms, covenants and provisions of that certain "Attornment and Nondisturbance
Agreement" and the effect of any failure to comply with same

 

Between:

Recorded:

HOTEL RAMADA OF NEVADA, a Nevada corporation and TROPICANA
ENTERPRISES, a Nevada limited partnership
January 11, 1996
Book 960111, Doc/Inst. No. 00262 of Official Records.


37.

A financing statement filed in the Office of the County Recorder, showing

 

Debtor:
Secured Party:
Dated:
Recorded:


TROPICANA ENTERPRISES, a Nevada general partnership
YOUNG ELECTRIC SIGN COMPANY
March 11, 1996
October 10, 1996
Book 961010, Doc/Inst. No. 03116 of Official Records









D-22



 

LAWYERS TITLE OF NEVADA, INC.
Preliminary Report Continued

Our No.: 98011014RG




SCHEDULE B
Continued



38.

An unrecorded sublease with certain terms, covenants, conditions and provisions
set forth therein

 

Dated:
Lessor:
Lessee:
Disclosed by:
Recorded:


November 15, 1996
THE HOTEL RAMADA OF NEVADA, INC.
CREATORS, INC., a Nevada corporation
Financing Statement
November 25, 1996
Book 961125, Doc/Inst. 00781 of Official Records.


 

The present ownership of the leasehold created by said lease and other matters
affecting the interest of the lessee are not shown herein.


39.

Discrepancies, conflicts in boundary lines, shortage in area, encroachments or
any other facts which a correct survey would disclose, and which are not shown
by the public records.


40.

Any facts, rights, interests, or claims which are not shown by the public
records but which could be ascertained by an inspection of the land or which may
be asserted by persons in possession thereof.


41.

Any facts, rights, interests or claims of the parties in possession of said
land, based on an unrecorded agreement, contract or lease, as disclosed by
inspection and investigation.

This Company will require that a full copy of any unrecorded agreement, contract
or lease be submitted to us, together with all supplements, assignments and
amendments, before issuing any policy of title insurance


42.

Matters which may be disclosed by an inspection or by a survey of said land that
is satisfactory to this Company, or by inquiry of the parties in possession
thereof.

An inspection is required and must be ordered 72 hours prior to closing.



 

END OF

SCHEDULE B
























D-23




EXHIBIT E



ESCROW AGREEMENT

(Please see attached.)





EXHIBIT E



ESCROW AGREEMENT




EARNEST MONEY ESCROW AGREEMENT

                        THIS ESCROW AGREEMENT (this "Escrow Agreement") is made
and entered into on this          day of           , 199  , by and among the
parties designated on Exhibit A attached hereto and made a part hereof
(collectively, the "Seller"), ADAMAR OF NEVADA, a Nevada corporation (the
"Purchaser"), and LAWYERS TITLE INSURANCE CORPORATION (the "Escrow Agent");

WITNESSETH:

                        WHEREAS, Seller and Purchaser have entered into a
Purchase Agreement (the "Agreement") dated the date (the "Contract Date") that
is prescribed by the provisions of Section 6 of the Option Agreement, dated
February 2, 1998 (as amended on January 28, 1999, the "Option Agreement"), among
the Seller, Aztar Corporation, and the Purchaser, providing for the sa1e by
Seller of certain property described therein; and

                        WHEREAS, the parties wish to enter into this Escrow
Agreement to provide for the holding and disposition of the earnest money under
the Agreement;



E-1

                        NOW, THEREFORE, the parties hereto agree as follows:

                        1.   On the date hereof, Purchaser shall have delivered
to Escrow Agent funds in the amount of $3,000,000 (the "Earnest Money"). Escrow
Agent hereby acknowledges receipt of the Earnest Money.

                        2.   On the first business day which is on or after the
thirtieth calendar day from the Contract Date, or such earlier date as agreed to
by the Purchaser and the Seller (the "Closing Date" ), Escrow Agent shall
deliver all funds then held in the escrow to Seller. However, if Purchaser has
delivered an Affidavit to Escrow Agent on or before the Closing Date, in
substantially the form of Exhibit B, subscribed and sworn to by Purchaser,
stating that Seller is in default under the Agreement and, accordingly,
Purchaser is entitled to receive the Earnest Money, then Escrow Agent shall not
deliver the funds to Seller, but shall retain the funds until Escrow Agent
receives joint instructions from Purchaser and Seller, without any waiver by
Seller of its rights hereunder or under the Agreement.

                        3.   Escrow Agent shall invest all funds held hereunder
in such investments, or types thereof, as shall be designated in writing by
Purchaser and reasonably approved by Seller from the list of Dreyfus Cash
Management Funds as shown on, and in accordance with, the "order to invest" form
attached hereto as Exhibit C.  If Purchaser does not designate any investments,
then the funds shall be held by Escrow Agent in an interest bearing money market



E-2

 

Account at J.P. Morgan Chase. Interest shall accrue to the benefit of Purchaser.

                        4.   It is agreed that the Escrow Agent shall have no
obligation or liability hereunder except as a depositary to retain the cash
which may be deposited with it hereunder and to dispose of the same in
accordance with the terms hereof. The Escrow Agent shall be entitled to rely and
act upon any written instrument received by it from either party, and if a
corporation, purporting to be executed by an officer thereof, and if a
partnership, purporting to be executed by a general partner thereof (it being
agreed that Escrow Agreement shall be permitted to rely on any notice or
instrument executed by Cary S. Glenner as agent for the Seller) and shall not be
required to inquire into the authority of such officer or partner or the
correctness of the facts stated in said instrument. Upon disposition by the
Escrow Agent, in accordance with the terms hereof, of the cash deposited with
the Escrow Agent hereunder, the Escrow Agent shall be fully and finally released
and discharged from any and all duties, obligations, and liabilities hereunder.

                        5.   The Escrow Agent shall be reimbursed for any
reasonable expenses incurred by it hereunder, including the reasonable fees of
any attorneys which it may wish to consult in connection with the performance of
its duties hereunder. Such compensation and expenses shall be paid and
reimbursed to the Escrow Agent fifty percent (50%) by Purchaser and fifty
percent

E-3

 

(50%) by Seller Escrow Agent shall have a lien upon all properties deposited and
to be deposited hereunder to cover all of its fees and expenses including its
compensation, and Escrow Agent is fully authorized to deduct its fees, expenses
and compensation from any amounts on deposit hereunder.

                        6.   In the event of a dispute between any of the
parties hereto as to their respective rights and interests hereunder, the Escrow
Agent shall be entitled to hold any and all cash then in its possession
hereunder until such dispute shall have been resolved by the parties in dispute
and the Escrow Agent shall have been notified by instrument jointly signed by
all of the parties in dispute, or until such dispute shall have been finally
adjudicated by a court of competent jurisdiction.

                        7.    Any notice which any party may he required or may
desire to give hereunder shall be deemed to have been duly given when personally
delivered, against receipt therefor signed by the party to whom the notice is
given, on the next business day if sent by a reputable, nationally recognized
overnight courier, or on the third business day after mailing by certified or
registered mail, postage prepaid, addressed as set forth below, or to such other
address as a party hereto may designate by a notice to the other parties. Any
notice mailed or given to the Escrow Agent shall be deemed given only when
received.

 

 

 

 

E-4


        Seller:                                                     Purchaser:
        c/o Guarantee Associates, L.L.C.           c/o Aztar Corporation
        3115 Ridge Road, Second Floor            2390 East Camelback Road
        Lansing, Illinois 60438                         Phoenix, Arizona
85016-3452
        Attention: Mr. Cary S. Glenner             Attention: Mr. Robert M.
Haddock

        Copy to:                                                 Copy to:
        Katten Muchin & Zavis                         Skadden, Arps, Slate
Meagher &
                                                                       Flom LLP
        525 West Monroe                                  919 Third Avenue
        Suite 1600                                              New York New
York 10022
        Chicago, Illinois 60661                         Attention Wallace L
Schwartz Esq.
        Attn Daniel J Perlman, Esq.

Escrow Agent:

Lawyers Title Insurance Corporation

                                                                         

                                                                         

Attn:                                                                 

                        8.   The Escrow Agent hereby agrees to accept, as Escrow
Agent hereunder, all cash deposited hereunder, and agrees to hold and dispose of
said cash deposited hereunder in accordance with the terms and provisions
hereof, to all of which terms and provisions the Escrow Agent hereby consents
and agrees.

                        9.   This Escrow Agreement and all of the provisions
hereof shall be binding upon and shall inure to the benefit of the parties
hereto and their respective legal representatives, successors and assigns.





E-5

 

                        10.   This Escrow Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
shall constitute one and the same instrument.

 

                        IN WITNESS WHEREOF, the parties hereto have caused this
Escrow Agreement to be duly executed the day and year first above written.

 

PURCHASER:

ADAMAR OF NEVADA,
a Nevada corporation



By:                                                                    
Name:                                                               
Its:                                                                    





ESCROW AGENT:

Lawyers Title Insurance Corporation

By:                                                                   
Its: Authorized Agent



SELLER

:

Jaffe Group Representative

By:                                                                    
      Cary S. Glenner














E-6



EXHIBIT A TO ESCROW AGREEMENT
JAFFE GROUP SIGNATURES

 

THE JAFFE GROUP




 

                                                                      


Joseph Dooley, not individually but as
Trustee of the Lynn S. Dooley Capital
U/A/D June 17, 1985


 

                                                                      


Jean Edwards, not individually but as
Trustee of the Lynn S. Dooley Capital
Trust U/A/D June 17, 1985


 

                                                                      


Lynn S. Dooley, not individually but as
Trustee of (1) the Jean Edwards Capital
Trust U/A/D June 17, 1985 and (2) the
Ben S. Jaffe Capital Trust U/A/D
June 17, 1985


 

                                                                      


Ben S. Jaffe, not individually but as
Trustee of (1) the Jean Edwards Capital
Trust U/A/D June 17, 1985, (2) the Kathy
Weiss Halbert Capital Trust U/A/D
June 17, 1985, (3) the Ellen Weiss capital
Trust U/A/D June 17, 1985, (4) the Julie
Murad Capital Trust U/A/D June 17, 1985
and (5) the David Weiss Capital Trust
U/A/D June 17, 1985







E-7

 

 

                                                                      


Ronald Krefman, not individually but as
Trustee of (1) the Karen Krefman Capital
Trust U/A/D June 17, 1985 and (2) the
Richard M. Seidel, Jr. Capital Trust U/A/D
June 17, 1985


 

                                                                      


Elizabeth Jaffe, not individually but as
Trustee of the Ben S. Jaffe Capital Trust
U/A/D June 17, 1985


 

                                                                      


Francis J. Bomher, not individually but as
Trustee of the Jan Seidel Capital Trust
U/A/D June 17, 1985


 

                                                                      


Cary S. Glenner, not individually but as
Trustee of (1) the Laurie Glenner Capital
Trust U/A/D June 17, 1985 and (2) the
Richard M Seidel, Jr. Capital Trust U/A/D
June 17, 1985


 

                                                                      


Richard M. Seidel, Jr., not individually but
as Trustee of (l) the Kathy Weiss Halbert
Capital Trust U/A/D June 17, 1985, (2) the
Ellen Weiss Capital Trust U/A/D June 17,
1985, (3) the Julie Murad Capital Trust
U/A/D June 17, 1985, (4) the David Weiss
Capital Trust U/A/D June 17, 1985, (5) the
Karen Krefman Capital Trust U/A/D June
17, 1985, (6) the Jan Seidel Capital Trust
U/A/D June 17, 1985 and (7) the Laurie
Glenner Capital Trust U/A/D June 17, 1985


E-8

 




EXHIBIT B TO ESCROW AGREEMENT


State of _____________________ )
                                                        ) S.S.
County of ___________________ )

Reference is hereby made to that certain Purchase Agreement dated
                               , 199     between the undersigned, as purchaser,
and the entities set forth on Exhibit A to said Purchase Agreement, as Sellers
(the "Purchase Agreement"). The undersigned, having been first duly sworn, does
hereby affirm, depose and state that pursuant to the Purchase Agreement, the
Sellers are in default of one or more of their obligations contained in the
Purchase Agreement and, accordingly, all earnest money deposited under the
Earnest Money Escrow Agreement is to be remitted to Purchaser.
[Describe Default
                                                                                                                              
                                                              ]
IN WITNESS WHEREOF, the undersigned has executed this Affidavit on this       
day of                 ,199    





 

                                                       

, a
                                                           
[Insert "ADAMAR OF NEVADA, a Nevada corporation" if Option Agreement or
Partnership Agreement is not assigned or transferred]

 

By: ___________________________
Name:_________________________
Its: ___________________________


Subscribed and sworn to before me, a Notary Public in and for said County and
State.



                                                  
            Notary Public

 





E-9

Exhibit C



ORDER TO INVEST ESCROW FUNDS




LAWYERS TITLE INSURANCE CORPORATION is ordered to invest in



Fund Name


Fund
Code


Amount

 

· Dreyfus Cash Management Plus (DCP)

(670)

$                          

Cusip #261881305

Short Term Money Markets.


     

· Dreyfus Cash Management Plus (DCP)

(671)

$                          

Cusip #261934202

Short Term Money Markets, CDs, Yankees (domestic branchs of foreign banks)


 

· Dreyfus Government Cash Management (DGC)

(672)

$                          

Cusip #262006307

Securities issued/guaranteed by US Govt and repurchase agreements of same.


 

· Dreyfus Treasury Cash Management (DTC)

(673)

$                          

Cusip #261908206

Securities issued/guaranteed by US Govt and repurchase agreements of same.


 

· Dreyfus Treasury Prime Cash Management (DTP)

(674)

$                          

Cusip #261941207

Securities issued/guaranteed by US Govt, not repurchase agreements of same. US
Treas securities with various rates.


 

For:
                                                                                                     

                                                                                                              
                                        Depositor's Name



Order #:                                                         


The undersigned hereby agrees to indemnify and save harmless Lawyers Title
Insurance Corporation of and from all liability resultant from said investment
as well as any delay in conversion or reinvestment. Neither the payment of
interest nor the return of principal is guaranteed by the Company, or any other
entity, including The Dreyfus Corporation.

When the termination of this investment is required, Lawyers Title shall cause
the deposit to be liquidated and shall disburse to the undersigned, from its own
funds, an amount equal to the actual proceeds to be applied in accordance with
the applicable escrow agreement, or otherwise as the proper parties may direct.
Upon disbursement, as set forth herein, the actual proceeds of this investment
shall become the sole property of Lawyers Title.

Lawyers Title is not an investment adviser registered under the Investment
Advisors Act of 1940, and is not performing any advisory services for The
Dreyfus Corporation in connection with this Order to Invest Escrow Funds.
Furthermore, Lawyers Title is not a broker-dealer registered with the Securities
and Exchange Commission or the National Association of Securities Dealers, Inc.
and is not performing any brokerage services in connection herewith.

Lawyers Title may receive a service fee from The Dreyfus Corporation for
rendering client services in connection with the maintenance and servicing of
the Customer's escrow account.

The mutual fund shares offered in connection with this program are not deposits
or obligations of, or guaranteed or endorsed by, any bank, or the U.S.
Government, and are not federally insured by the Federal Deposit Insurance
Corporation, the Federal Reserve Board or any other agency. All money market
mutual Fund shares involve certain investment risks, including the possible loss
of principal, and there can be no assurance that a stable net asset value of
$1.00 per share can be maintained.



E-10

SCHEDULE I



PERMITTED LIENS



Liens created by the acts of Purchaser together with the Liens set forth on
Schedule B to the title commitment attached to this Agreement as Exhibit D,
excepting, however, Exception B.10 to said title commitment.

